 CARPENTERS SOUTHWEST
 REGIONAL COUNCIL LOC
ALS 
184
 & 1498
 (NEW STAR
) 613 Southwest
 Regional
 Council of Carpenters and Uni
t-ed Brotherhood of 
Carpenters
 and 
Joiners
 of America
, Locals
 184 and 
1498 and
 New Star 
General 
Contractors,
 Inc.  
  United
 Brotherhood
 of Carpenters
 and
 Joiners
 of America
, Local
 184 and
 East
-West
 Partners
ŠDenver
, Inc.  United
 Brotherhood
 of Carpenters
 and 
Joiners
 of America
, L
ocal
 1498 and
 East
-West
 Partners
ŠDenver
, Inc.  United
 Brotherhood
 of Carpenters
 and
 Joiners
 of America
, Local
 1498 
and
 Terry 
Staples
, an Indi-vidual
  United
 Brotherhood
 of Carpenters
 and
 Joiners
 of America
, Local
 184 
and
 Terry
 Staples
, an Indi-vidual
  United
 Brotherhood
 of 
Carpenters
 and
 Joiners of
 America
, Local
 184 and
 Okland
 Construction 
Co., Inc.   United 
Brotherhood
 of Carpenters
 and
 Joiners of 
America
, Local
 1498 
and
 Okland Constru
ction 
Co., Inc.
  United
 Brotherhood
 of Carpenters
 and 
Joiners of 
America
, Local
 184 and 
New Star
 General
 Con-tractors
, Inc.  United
 Brotherhood
 of 
Carpenters
 and 
Joiners
 of America
, Local
 184 and
 New Star 
General
 Con-tractors
, Inc.
  Southwest
 Regional
 Council o
f Carpenters
 and
 Ok-land
 Construction 
Co., Inc.  United
 Brotherhood
 of Carpenters
 and
 Joiners of
 America
, Local
 1498
 and Okland
 Construction
 Co., Inc. United
 Brotherhood
 of Carpenters
 and
 Joiners
 of America
, Local
 184 and
 Okland 
Construction
 Co., Inc.  Unit
ed Brotherhood of
 Carpenters
 and 
Joiners
 of America
, Local
 1498
 and
 Okland
 Construction
 Co., Inc.  United
 Brotherhood
 of 
Carpenters
 and
 Joiners
 of 
America
, Local
 184 and
 Okland 
Construction
 Co., Inc.  United
 Brotherhood
 of Carpenters
 and
 Joiners
 of America
, Local
 1498
 and
 Okland 
Construction 
Co., Inc.  United Brotherhood of 
Carpenters
 and 
Joiners
 of America
, Local
 184 and
 Okland
 Construction
 Co., Inc.  United
 Brotherhood
 of Carpenters
 and
 Joiners
 of America
, Local
 184 and
 Okland
 Construction
 Co., Inc.  Unit
ed Brotherhood
 of 
Carpenters
 and
 Joiners
 of America
, Local
 1498
 and
 Okland
 Construction
 Co., Inc.  United
 Brotherhood
 of Carpenters
 and
 Joiners
 of America
, Local
 1498 and
 New Star 
General
 Contractors
, Inc.  United
 Brotherhood
 of Carpenters
 and
 Joiners
 of 
America
, Local
 184 and
 Okland
 Construction
 Co., Inc.  United
 Brotherhood
 of Carpenters
 and 
Joiners
 of America
, Local
 1498
 and
 Okland
 Construction
 Co., Inc.  United
 Brotherhood
 of Carpenters
 and
 Joiners of
 America
, Local
 184 and
 Okland
 Construction 
Co., Inc.  United
 Brotherhood
 of Carpenters
 and
 Joiners of
 America
, Local
 1498
 and
 Okland 
Construction
 Co., Inc.  Southwest
 Regional
 Council
 of Carpenters
 and Ok-land
 Construction
 Company
, Inc. 61 United 
Brotherhood
 of 
Carpenters
 and 
Joiners
 of America
, Local
 184 and Okland
 Construction
 Co., Inc.  United
 Brotherhood
 of Carpenters
 and
 Joiners
 of America
, Local
 1498
 and
 Okland 
Construction 
Co., Inc.  United
 Brotherhood of
 Carpenters
 and
 Joiners of
 America
, Local
 184 and
 New 
Star 
General 
Con-tractors
, Inc.  United
 Brothe
rhood
 of Carpenters
 and
 Joiners
 of America
, Local
 1498 and
 New Star
 General
 Contractors
, Inc.  Cases 27
ŒCCŒ877, 27
ŒCCŒ878, 
27ŒCCŒ879, 27
ŒCCŒ880, 27
ŒCCŒ881, 27
ŒCCŒ882, 27
ŒCCŒ883, 27
ŒCCŒ886, 27
ŒCCŒ87, 27
ŒCCŒ888 27ŒCCŒ889, 27
ŒCCŒ890, 27
ŒCCŒ892, 
27ŒCCŒ893, 27
ŒCCŒ898, 27
ŒCCŒ899, 27
ŒCCŒ900, 27
ŒCCŒ901, 27
ŒCCŒ906, 27
ŒCCŒ907, 27
ŒCCŒ912, 27
ŒCCŒ913, 27
ŒCCŒ915, 27
ŒCCŒ916, 
27ŒCCŒ917, 27ŒCCŒ924, 27
ŒCCŒ925, 27
ŒCCŒ927, 
and 
27ŒCCŒ928 356 NLRB No. 88
  DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 614 February
 3, 2011
 DECISION AND ORDER
 BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
BECKER
, PEARCE
, AND 
HAYES This case raises the question whether the R
espondent 
Unions violated Section 8(b)(4)(i)
 and 
(ii)(B) of the Act 
by displaying large, stationary banners proclaiming a 
ﬁlabor dispute
ﬂ and seeking to 
ﬁshame
ﬂ named secondary 
employers at their bus
iness locat
ions.
1  The judge found 
that the Unions
™ displays of banners at 19 different loc
a-tions did not violate Section 8(b)(4)(ii)(B) because the 
displays were not picketing and did not otherwise const
i-tute threats, coercion, or restraint within the meaning of 
tha
t section.  He also found that the banner displays at 
two construction sites with established reserve gates did 
not violate Section 8(b)(4)(i)(B) because the displays 
were not picketing and did not induce or encourage the 
employees of secondary emplo
yees t
o cease doing work 
within the meaning of that section.  The judge therefore 
dismissed the co
mplaint as to both sections of the Act.  
 The Board has considered the decision and the record 
in light of the exceptions and briefs and has d
ecided to 
adopt the ju
dge
™s conclusions, co
nsistent with our recent 
decisions in 
Carpenters L
ocal 1506 (Eliason & Knuth of 
Arizona, Inc.
), 355 NLRB 
811 (2010)
 (Eliason
), and 
Carpenters Local 1506 (Marriott Warner Center Woo
d-land Hills
), 355 NLRB 
1346 
(2010)
 (Marriott
), and for 
the re
asons stated below.  
 In 
Eliason
, supra, we concluded that a union
™s display 
of large stationary banners did not violate Section 
8(b)(4)(ii)(B) of the Act.  We find that the banner di
s-plays in this case were, for all relevant purposes, the 
same as th
e conduct found lawful in 
Eliason.
  We ther
e-fore adopt the judge
™s conclusions that the Unions
™ con-duct did not violate Section 8(b)(4)(ii)(B).
 We must also address the aspect of this case that was 
not present in 
Eliason
: the allegations that the banner 
displays at two construction sites violated Section 
8(b)(4)(i)(B).  The relevant background to these alleg
a-tions is as follows.  In 2004, the Unions called a strike 
among the employees of two construction employers, 
New Star General Contractors Inc. (New Sta
r) and O
k-land Construction Co. (Okland).  At various times during 
1 On November 12, 2004, Administrative Law Judge Gregory Z. 
Meyerson issued the attached decision.  The General Counsel filed 
exceptions and a supporting brief
 which 
Charging Parties Okland Co
n-
struct
ion Co., Inc. and New Star Ge
neral Contractors, Inc
. have joined.  
The Respondent 
Unions Southwest Regional Council of Ca
rpenters and 
Carpenters Local Nos. 184 and 1498 filed a joint answering brief.
 The Board has considered the decision and the record in 
light of the 
exceptions and briefs and has decided to affirm the judge
™s rulings, 
findings, and conclusions, but only for the reasons set forth below.
 those strikes, the Unions sent letters to secondary e
m-ployers who had hired New Star or Okland, informing 
them of the strike and asking them to use their manager
i-al discretion not to do busi
ness with either company.  
 During the strikes, the Unions displayed banners at 19 
different sites associated with seco
ndary employers.  The 
Union
s also distributed or made available handbills that, 
according to the judge, provided a 
ﬁfairly detailed
ﬂ ex-planation of the dispute, including 
ﬁthe connection b
e-tween either New Star or Okland and the entity named on 

the banner.
ﬂ  Okland was the general contractor at two of 
the jobsites, the Stampin
™ Up and West Jordan Courts 
construction sites, and established r
eserve gate systems at 
both sites.  At each site, posted signs directed Okland 

personnel to use one gate and directed all other entities 
and persons to use different gates.  The Unions did not 
confine their banners to areas immediately proximate to 
the Okl
and gates.
2  
Perry Olsen Drywall, the only su
b-contractor with employees represented by any of the U
n-ions, was also present at both jobsites during the banner 

displays.
 The General Counsel alleged that the ba
nner displays 
at the Stampin
™ Up and West Jordan 
Courts sites const
i-tuted unlawful common situs picketing in violation of 
both Section
 8(b)(4)(i)(
b) and
 (ii)(B).  The judge di
s-missed these allegations, finding that the banner di
splays 
did not constitute either picketing or signal picke
ting.  In 
his excep
tions, the General Counsel argues that the U
n-ions
™ conduct violated Section 8(b)(4)(i)(B) b
ecause:  (1) 
the banner displays constituted picketing or signal pic
k-eting and (2) the Unions engaged in that co
nduct while 
failing to meet the Board
™s requirements 
for lawful pic
k-eting at a common situs with a reserve gate system.  See 

Sailors Union 
of the Pacific 
(Moore Dry Dock)
, 92 
NLRB 547 (1950).
3  Specif
ically, the General Counsel 
asserts that the Unions
™ use of the term 
ﬁlabor dispute
ﬂ on its banner signaled e
mployees of the secondary e
m-ployers to cease work.  We disagree.
 2 At the Stampin
™ Up jobsite, the Union
 displayed its banner 10
Œ15 
feet from the gate reserved for the no
n-Okland perso
nnel.  At the West 
Jordan Courts jobsite, the Union di
splayed its banner 300
Œ350 feet 
from the gate for the non
-Okland perso
nnel.
 3 A ﬁcommon situs
ﬂ refers to a workplace shared by the emplo
yees 
of both primary and secondary employers.  In 
Moore Dry Dock, 
supra, 
the Board required picketing at common situs gates to adhere to the 
following rules: (
a) the picketing must be strictly limited to times when 
employees of the primary e
mployer are on the common situs; (b) the 
picketing must occur only 
when the primary employer is e
ngaged in its 
normal business at the common situs; (c) the picketing must be limited 
to places reasonably close to the primary employer
™s location at the 
common situs; and (d) the picketing must disclose clearly that the di
s-pu
te is with the primary employer. 
 Id.  Picketing that does not fo
llow 
these rules is presumed to have an unlawful secondary object.
                                                                                                                        CARPENTERS SOUTHWEST
 REGIONAL COUNCIL L
OCALS 
184
 & 1498
 (NEW STAR
) 615 In 
Eliason
, supra, 355 NLRB 
811
, the Board rea
f-firmed its adherence to longstanding Supreme Court 
precedent concerning Section 8(b)(4), holding that u
n-ions may engage in a range of persuasive
 activities, none 
of which may be found unlawful unless it violates the 

specific prohibitions of that section.  Id.
 at 
814  Section 
8(b)(4)(i)(B), in particular, is violated by picke
ting or 
other activity that induces or encourages the emplo
yees 
of a secon
dary employer to stop work, where an o
bject is 
to compel that employer to cease d
oing business with the 
struck or primary employer.  Unless both of those el
e-ments are demonstrated, no vi
olation of the Act may be 
found.  Activity intended only to educate co
nsumers, 
secondary e
mployers, or secondary employees, a
nd even 
prompt them to action
Šso long as the action is not a 
cessation of work by t
he secondary employees
Šis la
w-ful.   
 For the reasons given in 
Eliason
, and those di
scussed 
below, we find that the Gen
eral Counsel has not esta
b-lished that the Unions
™ display of ba
nners at the Stampin
™ Up and West Jordan Courts jobsites constituted either 
picketing or signal picke
ting.  Consequently, there is no 
basis for the General Counsel
™s Moore Dry Dock
 the
o-ryŠthe o
nly theory he advanced regarding the 
8(b)(4)(i)(B) allegations in this case.  Further, there is no 

basis for finding that the Unions
™ displays of banners 
otherwise vi
olated that section. 
 In 
Eliason
, supra, the Board found that the banner di
s-
plays did not 
constitute picketing b
ecause they lacked the 
ﬁelement of confrontation [that] has long been central to 
our conception of picketing for purposes of the Act
™s 
prohibition.
ﬂ  355 NLRB 
811, 816.  The ba
nner displays 
did not involve the 
ﬁcore
ﬂ conduc
t of ﬁtradi
tionalﬂ pic
k-eting
Šthe combination of carrying picket signs and p
a-trolling.  The Board further found that the banner di
s-
plays were not disruptive of the seco
ndary employers
™ normal operations or otherwise coercive.  Id. 
at 20
.  In 
respect to these character
istics, we find that the Unions
™ conduct in displaying the banners at the two co
nstruction 
sites at issue here was identical to that found lawful in 
Eliason
, supra.  We therefore agree with the judge that 
the banner displays in this case did not constitute
 picke
t-ing.
 The Board went on in 
Eliason
 to consider whether the 
banner displays constituted 
ﬁsignal picke
ting,
ﬂ a variant 
of picketing, defined as 
ﬁactivity short of picketing 
through which a union intentionally, if impli
citly, directs 
members not to work
 at the targeted pre
mises.
ﬂ  Id. at 
19.  
The Board found that 
ﬁnothing about the banner displays 
or any extrinsic evidence indicates any prearranged or 

generally understood signal by union representatives to 
employees of the secondary employers or any othe
r em-ployees to cease work.
ﬂ  
Id.  The Board found an 
ﬁab-sence of evidence that the [u]nion did an
ything other 
than seek to communicate the existence of its labor di
s-
pute to members of the general public.
ﬂ  Id. at 
19.  In 
contrast to prior decisions in whic
h the Board found si
g-nal picketing, in 
Eliason
 there was no evidence that the 
union sought 
ﬁto induce or encourage a work sto
ppage or 
refusal to handle goods or perform services.
ﬂ  
Id. at 
19 fn. 28 (discussing prior cases).
4  The Board thus co
n-clu
ded that 
the banner displays in 
Eliason
 did not const
i-tute si
gnal picketing.
 We similarly find no evidence here that the Unions
™ banner displays were a 
ﬁprearranged or generally unde
r-stood si
gnal
ﬂ to any employees to cease work.  As in 
Eliason
, none of the banners 
called for or declared a 
strike or any other form of job action.  The banner hol
d-ers did not discuss their protest with interested passersby, 
other than to give them a handbill explai
ning the nature 
of the labor dispute.  That handbill, moreover, explicitl
y stated that the Unions were 
not urging anyone to refuse 
to work or deliver goods.
5  Further, there is no indication 
that the banner displays were an effort to continue prior 

picketing by the U
nions much less picketing which could 
not itself have lawfully
 been continued.
6  Finally, there is 
no evidence that any e
mployees actually stopped work at 
any time during the banner displays, which took place 
continuously for 6 weeks at the Stampin
™ Up site and for 
approximately 2 months at West Jordan Courts.
7   In-4 The Board also noted that typically signal picketing is alleged to 
violate Sec. 8(b)(4)(i)(B) and there was no such alleg
ation in 
Eliason
.  Id. at 
19 fn. 27.
 5 In his dissent, Member Hayes relies on 
Painters District Council 9 
(We
™re Associates),
 329 NLRB 140 (1999)
, and 
Tea
msters Local 917 
(Industry City),
 307 NLRB 1419, 1422
Œ1423 (1992), to support his 
contention that the B
oard has declined to rely on a union
™s di
sclaimer 
of an intent to cause a work stoppage.  Both cases, however, involved 
traditional picketing at se
condary sites and thus are inapposite to the 
banner displays (and accompanying han
dbills) at issue in this ca
se.  As 
discussed below, picketing at a reserve gate conveys a well
-established 
message asking e
mployees of secondary employers to cease work.  
Therefore, to find the disclaimer of such a purpose here irrelevant, on 
the grounds that the Board had done so i
n cases involving picketing, is 
not ju
stified. 
 6 See 
Eliason
, supra, 355 NLRB 811, 817
Œ818
.  See also discu
ssion 
in 
Southwest Regional Council of Carpenters (Held Prope
rties, Inc.)
, 356 NLRB 
21
, 22
 (2010)
 (Held Properties I
) (banner di
splays are not 
coerc
ive under Sec. 8(b)(4)(ii)(B) merely b
ecause they are preceded by 
area standards picketing that could have continued lawfu
lly). 
 7 Compare
 Iron Workers Pacific
-Northwest Council (Hoffman Co
n-
struction)
, 292 NLRB 562 fn. 2 (1989), enfd
. 913 F.2d 1470 (9
th Cir. 
1990)
 (union representatives 
ﬁposted
ﬂ around a stationary sign near 
neutral gate talked to employees approaching the gates and the emplo
y-ees turned around and left); 
Teamsters Local 282
 (General Contractors 
Assn. of New York)
, 262 NLRB 528, 530, 541 (19
82)
 (union represent
a-tives stationed at delivery entrances to construction sites and a
p-
proached trucks making deliveries to explain that the union was e
n-
gaged in a job action; the trucks turned back);
 Tea
msters Local 182 
                                                            DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 616 deed, we have now decided 10 cases, including this case, 
involving similar banner displays conducted by local 
unions affiliated with the United Brotherhood of Carpe
n-ters and Joiners of America, and many of the cases i
n-volved displays at multiple locations s
ometimes for e
x-tended periods of time.
8  The 10 cases involved, in total, 
banner displays at 54 separate locations.  In each of these 

cases, the General Counsel has argued that the banners 

were a signal to employees to cease work yet in not one 
case has th
ere been any evidence that any employee, in 
fact, ceased work in any manner.  The signal the General 
Counsel alleges is being sent by the banners does not 

appear to have been understood as such by any secon
d-ary employees.
9   This case differs from 
Eliason,
 however, in two factual 
respects.
10  First, the construction sites here were not 
(Woodward Motors)
, 135 NLRB 851 fn.
 1, 857 (1962), enfd. 314 F.2d 
53 (2d Cir. 1963)
 (signal picketing found when u
nion placed picket 
signs in snow bank and union representatives a
pproached delivery 
trucks to speak to the driver, after which the drivers 
left without making 
deliveries).
 8 Eli
ason
, supra; 
Carpenters Locals 184 and 1498 (Grayhawk D
e-velopment, Inc.),
 355 NLRB 
1131
 (2010); 
Carpenters L
ocal 1506 
(AGC San Diego Chapter)
, 355 NLRB 
1151 
(2010); 
Southwest R
e-gional Council of Carpenters (Carignan Constru
ction),
 355 NLRB 
1315
 (2010); 
Mar
riott
, supra; 
Southwest Regional Council of Carpe
n-
ters (Richie
™s); Held Properties I
, supra; 
Southwest Regional Cou
ncil of 
Carpenters (Held Properties)
, 356 NLRB 
42
 (2010)
 (Held Prope
rties 
II); 
Mid
-Atlantic Regional Council of Carpenters (Starkey Co
nstruct
ion 
Co.)
, 356 NLRB 
61
 (2010)
.  9 Our dissenting colleague contends that, by citing the absence of 
any work stoppages caused by the banner displays, we have aba
ndoned 
an objective standard in determining whether the banner displays were 
ﬁreasonably . . . 
understood
ﬂ as a signal to secondary e
mployees to stop 
work and that we are now requiring evidence that the signal act
ually 
caused se
condary employees to cease work.  We do not, however, hold 
that proof of impact is an indispensable element of an affirmative
 case 
that Sec. 8(b)(4)(i) has been violated.  If a u
nion asks employees of a 
secondary employer to strike, the request violates Sec. 8(b)(4)(i) 

whether the employees heed the request or not.  The same is true if a 
union establishes a trad
itional picket li
ne at a reserve gate because of 
the well
-established message conveyed by such picketing.  Thus, it is 
not surprising that all the cases cited in the dissent on this point i
n-
volved traditional picketing.  See 
Painters District Council 9 (We
™re 
Associates)
, 329 NLRB 
at 143; 
Operating Engineers Local 150 (Ha
m-stra Builders)
, 304 NLRB 482, 484 (1991).  But where the que
stion 
before us is whether conduct constituted or would reason
ably have been 
understood to constitute such a request, as is the case here, ev
iden
ce of 
its i
mpact (or lack thereof) is relevant.  In other words, we are relying, 
in part, on the absence of any impact in 54 separate inc
idents involving 
almost
-identical banners in 10 separate Board cases in a
ssessing the 
reasonableness of the proposition
 that the banner displays ope
rated as a 
signal to employees of secondary employers to cease work.  In prior 
cases involving ambiguous commun
ications, the Board has cited the 
absence of any work stoppage in holding expressive co
nduct was not 
unlawful.  See 
Teamsters Local 122 (August A. Busch
), 334 NLRB 
1190, 1192 (2001).
 10 In addition, here, unlike in 
Eliason
, the complaint alleged a viol
a-tion of Sec. 8(b)(4)(i)(B) (as well as Sec. 8(b)(4)(ii)(B)) in relation to 

the banner displays at these two sites, as st
ated above. 
 open to the general public.  As noted, access to both the 
Stampin
™ Up and West Jordan Courts sites required tur
n-ing off a main thoroughfare and travelling several hu
n-dred feet
 on an access road to each site
™s gates.  The U
n-ions neve
rtheless displayed their banners at both sites at 
locations where they could be read by passing autom
o-bile traffic on busy roads.  Second, unlike in 
El
iason
, employees of a subcontractor (Perry Olson
 Drywall) who 
were represented by one or more of the Unions displa
y-ing the banners were working at both sites.  Because they 

were represented by one of the Unions displaying the 

banners, those employees arguably would have been 
more att
uned to a signal to 
stop work
Šif one had been 
given.  Nonetheless, in the absence of evidence (beyond 
the display itself and its location) that the display of ba
n-ners adjacent to the construction sites was i
ntended to 
operate as a request or would reasonably have been u
n-derst
ood as a request to employees of secondary emplo
y-ers to cease work, we do not find these circumstances 

sufficient to distinguish the facts in this case from those 
in 
Eliason
.11   In 8(b)(4)(i)(B) cases, the evidence must prove that the 
alleged conduct 
ﬁwoul
d reasonably be unde
rstood by the 
employees as a si
gnal or request to engage in a work 
stoppage against their own employer.
ﬂ  Tea
msters Local 
122, 334 NLRB
 at 
1191
Œ1192 fn. 8, quo
ting 
Los Angeles 
Building 
Trades Cou
ncil
, 215 NLRB 288, 290 (1974).  
For the 
reasons di
scussed above, we find that the General 
Counsel has failed to carry his bu
rden of proof on this 
issue in relation to the banner di
splays at the West Jordan 
Courts and Stampin
™ Up sites.
 The dissent relies heavily on 
Warshawsky & Co. v. 
NLRB
, 182 
F.3d 948, 953 (D.C. Cir. 1999), denying e
n-11 We do not hold, as our dissenting colleague appears to suggest, 
that displays of st
ationary banners cannot violate Sec. 8(b)(4)(i), but 
only that they cannot do so absent other evidence supporting the infe
r-ence of unlawful inducement or enco
uragement to engage in a work 
stoppage.  All the cases cited in the dissent involved additional ev
i-dence of the type absent here.  In addition to the court of appeals
™ dec
i-sion in 
Warshawsky
, discussed 
infra
, in 
Electrical Workers
 Local 98 
(Telephone Man),
 327 NLRB 593
 (1999), the union engaged in unla
w-ful, secondary pic
keting at the same nonreserve gate through the same 
agent who, 
3 
days later, surreptitiously, but repeatedly, di
splayed a sign 
in the middle of the gate and spoke to employees a
pproaching th
e gate 
who, then, turned away.  In addition, several union agents e
ngaged in 
picketing at the reserv
e gate walked slowly to the non
reserve gate to 
converse with the agent stationed there and then walked slowly back.  
In Sheet Metal Workers Local 19 (Delcar
d Ass
ociates)
, 316 NLRB 426, 
437
Œ438 (1995), the conduct involved six to eight individuals carrying 
ﬁconve
ntional picket signs,
ﬂ patrolling across the gate and causing 
secondary employees to refuse to work.  Contrary to our di
ssenting 
colleague, we do not 
read the judge
™s decision in that case to find an 
independent viol
ation based on the union
™s use of an observer at a 
reserve gate dressed in a rat costume.  Rather, the judge explained, 
ﬁI am of the view that the unions
™ overall course of conduct at gates 
2 and 
3 was unlawful.
ﬂ  Id. at 438.
                                                                                                                                                           CARPENTERS SOUTHWEST
 REGIONAL COUNCIL L
OCALS 
184
 & 1498
 (NEW STAR
) 617 forcement of
 325 NLRB 748 (1998), where the court of 
appeals held, contrary to the Board, that union handbil
l-ing 
ﬁsought to induce
ﬂ secondary employees to cease 
work.  The court based this finding on evidence showi
ng 
that (1) the union
™s handbilling was located on an access 
road to a construction site and took place only when se
c-ondary employees were reporting to work and the e
m-ployees of the primary employer were not on the site
; (2) 
conversations (of unknown conte
nt) took place between 
the handbillers and secondary
 employees;
 and (3) during 
each of the 5 days the union distributed han
dbills, the 
activity 
ﬁresulted in the employees of the [ge
neral co
n-tractor] and its subcontractors refusing to enter the site 
and ref
using to perform services for their e
mployers.
ﬂ  Id. at 950.  
 In this case, as in 
Warshawsky
, the banners were l
ocated 
proximate to construction sites.  The sim
ilarities end there, 
however.  First, unlike in 
Warshawsky
, the Unions did not 
time the display
 of the banners to coi
ncide with secondary 
employees
™ reporting times.  In fact, the judge found that 
at West Jordan Courts, 
ﬁthe banner was usually up from 
about 10 a.m. or 11 a.m. until about 1 p.m. each day. Jeff 

Hale [the site superintendent] acknowled
ged that the e
m-ployees of subcontra
ctors were at work before the banner 
holders arrived, and the banner holders left the project 
each day before the employees of the subcontractors fi
n-ished their workday.
ﬂ12  The ev
idence is less conclusive 
but suggests the
 same was true at the Stampin
™ Up site.  
Second, there is no evidence here that the banner holders 
conversed with the secondary employees (other than to 
distribute the handbill).  Third, there is no allegation or 
evidence in this case that any secondary em
ployees actua
l-ly ceased work at any time or in any manner.  Finally, 
the 
banners faced well
-travelled public roads and thus could 
be observed by members of the public as well as secon
d-ary emplo
yees.  A
t the West Jordan Courts site, the banner 
was di
splayed
 facing a public road, at a location 20
Œ30 feet away from the access road leading to the co
nstruction 
site and 300 to 350 feet away from the gate r
eserved for 
secondary employees.  At Stampin
™ Up, the banner was 
displayed 10
Œ15 feet from a gate reserved fo
r secondary 
employees, but at a location close to and facing a well
-travelled public road.
13  Thus, unlike in 
Warshawsky
, the 
12 The superintendent also testified that deli
veries were made during 
the time period when the banner was typically displayed and that some 
secondary employees left the site to eat lunch and returned during that 
period, 
but those facts do not undermine the conclusion that here, u
n-
like in 
Warshawsky
, the Unions were not conducting their activity at 
the optimal time if their intention was to induce a work sto
ppage. 
 13 The record is unclear as to whether the banner at the St
ampin
™ Up 
site was on the access road itself.  However, the side of the jo
bsite 
where the secondary gates were located fronts onto 
a well
-travelled 
communication was not 
ﬁde facto directed only at neutral 
employees.
ﬂ  
Id. at 954.  Under these ci
rcumstances, we 
cannot find that t
he secondary employees would reason
a-bly have understood that the Unions were asking them, 
through the display of the banners, to stop work for their 

emplo
yers.
 Finally, we do not read the D.C. Circuit
™s dec
ision in 
Warshawsky 
to conclude that the mere fact
 that a co
m-munication concerning a labor dispute takes place at a 
construction site not open to the general public su
ggests 
either that it is 
ﬁde facto directed only at the neutral e
m-ployees,
ﬂ 182 F.3d at 954, or, even if that were true, that 
the communica
tion constitutes an unlawful induc
ement 
or encouragement for employees to engage in a work 
stoppage.   As stated above, the public could o
bserve the 
banners as they travelled on unr
estricted roads adjacent 
to the jobsite.  Moreover, many people other than 
em-ployees enter construction sites, most impo
rtantly, their 
employers and those purchasing their employers
™ ser-vices, i.e., owners and managers of general contra
ctors, 
property owners, and the entity for which the building is 
being built.  A union may lawf
ully appeal to those 
ﬁcon-sumers
ﬂ of a primary construction employer
™s services to 
cease doing business with the primary e
mployer so long 
as the appeal is not backed by any coe
rcion forbidden by 
Section 8(b)(4)(ii).  See 
Eliason
, 355 NLRB 
811, supra, 
at 
814, citing 
Edward DeBartolo Corp. v. Flo
rida Gulf 
Coast Building Trades Council
, 485 U.S. 568, 579 
(1988).  In fact, the Unions here appealed to the secon
d-ary employers via letter to do e
xactly that prior to the 
commencement of the banner displays.  Finally,
 a union 
may want to communicate with employees of se
condary 
employers about a labor dispute for many reasons other 
than to induce them to stop work.  Educating the e
m-ployees of the secondary employers, partic
ularly those 
who are union members, about the d
ispute may cause 

them to speak with the managers of the primary emplo
y-er and urge them to respect area sta
ndards or to talk with 
the employees of the primary e
mployer, express their 
solidarity, and e
ncourage them to seek to improve their 
wages and other te
rms of employment.  Simply protes
t-ing against substandard wages sends a message to all the 
employees on the site that the union will take a
ction to 
protect them and thereby raises the union
™s standing 
among the emplo
yees.  Among all these lawful messages 
the Unions sent by protesting substa
ndard wages at the 
construction sites, we do not find, without any further 

evidence, that employees of seco
ndary employers on the 
site would reasonably understand the protest to be i
m-public road.  
The banner at this location, which faced the road, was 
clearly visible to passing motorists.
                                                                                                                                                          DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 618 plicitly sending the message forbidden
 by Section 
8(b)(4)(i)(B).
14   The dissent reads the 
court
™s decision in 
Warshawsky
 so broadly as to permit construction employers, by sim
p-ly co
nfining employees of the primary employer to a 
reserve gate, to call on the Board to prohibit all comm
u-nication b
etween a union involved in a dispute with the 
primary e
mployer and all others entering the site.  
ﬁEven 
handbilling alone,
ﬂ the dissent co
ntends, 
ﬁfalls within the 
statutory prohibition.
ﬂ15  It does not ma
tter, according to 
the dissent, that the union expre
ssly states that it is not 
calling on anyone to cease work and it does not matter 
that no one does cease work.  The di
ssent
™s position thus 
cuts to the heart of employees
™ stat
utory right to engage 
in concerted activities, which Co
ngress expressly did not 
confine to 
ﬁemployees of a pa
rticular employer, unless 
the Act explicitly states otherwise.
ﬂ16  The dissent a
s-
sumes, without any suppor
ting evidence, that the Unions 
 sought to evade the law
™s proscription and that emplo
y-ees reasonably respond to any me
ntion of a labor dispute 
by striking.  We do not find either assumption warran
t-ed.
17   Section 8(b)(4)(i) certainly does not expressly 
require the broad ban on communication among emplo
y-ees of different employers endorsed by the di
ssent.  Nor 
does such a broad 
ban extending to the form of expre
s-
sion at issue here appear necessary to effect the purposes 
of Se
ction 8(b)(4)(i) when, over an extended period of 
time and at many, diverse locations the use of st
ationary 
banners has not, in any instance, led to the exte
nsion of 
industrial unrest feared by Congress.  For these reasons, 
the broad ban on peaceful, expressive activity endorsed 
in the di
ssent is inconsistent with Section 7 of the Act, is 
not ma
ndated by Section 8(b)(4)(i), and, as we explained 
in 
El
iason
, wou
ld create serious constitutional que
s-
14 The case cited in the dissent, 
We™re Associates
, supra, 329 NLRB
 at 142, is inapposite b
ecause it involved traditional picketing.   
 15 The dissent states, 
ﬁdecades of settled law make clear that a u
n-
ion
™s ability to commun
icate with neutral employees is a
ffected by a 
reserve gate system.
ﬂ  But those decades of precedent rest on the case 
cited by the dissent, 
Moore Dry Dock, 
supra, which regulates u
nions
™ right to 
picket
 at reserve gates not their right generally 
ﬁto communicate 
with neutral e
mployees.
ﬂ  That is why the General Counsel argued that 
the conduct at issue was inconsistent with 
Moore Dry Dock
™s sta
ndards 
only on the grounds that it was pic
keting.  As explained above, we have 
concluded that it was not.  Secondary emplo
yers are protected by Sec. 
8(
b)(4)(i) from communications that 
ﬁinduce or encourage
ﬂ their e
m-ployees to strike, not from all efforts by a union engaged in a dispute 
with another employer to communicate with the se
condary employer
™s employees.   
 16 29 U.S.C. 
§ 152(13).
 17 The latter ass
umption is particularly unwarranted in light of the 
facts that emplo
yees who strike i
n violation of a contractual no
-strike 
clause can be fired and any e
mployees who strike absent unfair labor 
practices risk perm
anent replacement.
 tions.
18  We therefore agree with the judge that the ba
n-ner di
splays did not constitute signal picketing or othe
r-wise vi
olate Section 8(b)(4)(i)(B) of the Act.
 In sum, we find that the General Counsel has not 
demonstrate
d that the Unions
™ peaceful banner displays 
violated Section 8(b)(4)(i) or (ii)(B) of the Act.  Cons
e-quently, we do not find a violation of either se
ction.
 ORDER
 The recommended Order of the administra
tive law 
judge is adopted
 and the complaint is dismisse
d.  MEMBER 
HAYES
, dissenting.
   In this case, the majority extends the reasoning of  
Carpenters Local 1506
 (El
iason & Knuth
 of Arizona, 
Inc.
) (Eliason)
, 355 NLRB 
811 (2010), to further restrict 
the scope of the proscription of seco
ndary activity i
n Section
 8(b)(4) of the Act.  
They reassert that union ba
n-nering activity at the site of a neutral employer in fu
r-therance of a secondary boycott objective cannot be 
found to threaten, coerce, or restrain that employer wit
h-in the meaning of Section 8(b)(4)(ii); an
d they now assert 
that such activity does not induce or encourage emplo
y-ees of the neutral within the meaning of Section 
8(b)(4)(i).  As in 
Eliason
, I di
ssent from my colleagues
™ unwarranted subversion of the Congressional intent to 
ﬁ[shield] unoffending e
mployers and others from pre
s-
sures in contr
oversies not their own.
ﬂ1 The fact pattern in this case is a familiar one.  Agents 
of the Respondent Unions held large banners proximate 
to the premises of a large nu
mber of neutral employers 
18 The dissent contends th
at, unlike in 
Eliason
, the doctrine of const
i-tutional avoidance offers 
ﬁno refuge
ﬂ in this case.  We do not, ho
wever, 
consider construction of the Act to avoid raising serious constit
utional 
questions a 
ﬁrefuge,
ﬂ but rather a duty imposed on the Board by t
he 
Supreme Court.  See 
DeBartolo
, 485 U.S. at 577
 (constitutional avoi
d-
ance doctrine requires inquiry as whether there is an available, altern
a-tive interpretation of statutory language that does not raise 
ﬁserous 
constitutional concernsﬂ
).  Moreover, the C
ourt
™s statement in 
Electr
i-cal Workers Local 501 v. NLRB (Samuel Langer)
, 341 U.S. 694, 705 
(1951), that the prohibition in Sec. 8(b)(4)(i) 
ﬁcarries no constit
utional 
abridgement of free speech,
ﬂ cannot be read as expansively as it is in 
the dissent.  See 
also 
Warshawsky
, supra
 at 952.  Speech that is reaso
n-
ably understood to encourage or induce proscribed action is not const
i-tutionally protected, but merely alleging that speech falls into that cat
e-gory does not operate to strip it of protection.  Finally, 
it is our co
l-league
™s expansive view of the terms 
ﬁinduce or encourage
ﬂ in Sec. 
8(b)(4)(i) to cover almost any expression concerning a labor dispute 
made in the vicinity of secondary employees at a gated co
nstruction site 
that implicates the protections of
 the First Amendment and necessitates 
the application of the constitutional avoidance doctrine.  Thus, as in 
Eliason
, we reach our holding here based on a co
nstruction of the Act, 
but that construction is consi
stent with and supported by our duty to 
avoid 
construing the Act in a manner that raises serious co
nstitutional 
questions.  
 1 NLRB v. Denver Building Trades Council
, 341 U.S. 675, 692 
(1951).
                                                                                                                        CARPENTERS SOUTHWEST
 REGIONAL COUNCIL L
OCALS 
184
 & 1498
 (NEW STAR
) 619 who have done or are 
doing business with employers 
with whom the Union has a primary labor dispute.  For 
the most part, this bannering activity took place at office 
buildings frequented by the public.  Ho
wever, two of the 
locations were construction jobsites not open to the ge
n-eral public: a Stampin
™ Up distribution center in Rive
r-ton, Utah, and the West Jordan, Utah cour
thouse.  At 
those locations, 
union agents handbilled and displayed 
their banners at gates reserved for the use of neutral e
m-ployers. 
 The complaint alleges tha
t all of the bannering activity 
at issue in this case violated Section 8(b)(4)(ii)(B), which 
prohibits threats, restraint, or coe
rcion in pursuit of a 
proscribed secondary objective.  This bannering is esse
n-tially the same as in 
Eliason
, supra
.  For the re
asons fully 
set forth in the joint dissent in that case, I would find a 
violation here as well. The predom
inate element of such 
bannering is confrontational conduct, rather than persu
a-
sive speech, d
esigned to promote a total boycott of the 
neutral employer
s™ bus
inesses, and thereby to further an 
objective of forcing those employers to cease doing bus
i-ness with the primary employers in the labor dispute.  

This bannering activity was the 
ﬁconfrontational equiv
a-lent of picke
ting,
ﬂ and thus the precise evil Con
gress 
sought to outlaw through Section 8(b)(4)(ii)(B), and the 
proscription of this conduct raises no Constitutional co
n-cerns.  
 The complaint further alleges that the bannering and 
leafleting at the Stampin
™ Up and West Jordan jo
bsites 
violated Section 8(
b)(4)(i)(B).  That section of the Act 
prohibits unions from inducing or encouraging emplo
y-ees to engage in a work sto
ppage if an object thereof is to 
force any person to cease doing business with a
nother 
person.  For the reasons that follow, I would find t
his 
violation as well.
 Section 8(b)(4)(i)(B) broadly prohibits
  every form of influence and persuasion.  There is no 

legislative history to justify an interpretation that Co
n-gress by these terms has limited its proscription of se
c-ondary boycotting to cases
 where the means of i
n-ducement or encouragement amount to a 
ﬁthreat of r
e-prisal or force or promise of benefit.
ﬂ  Such an interpr
e-tation would give more significance to the means used 

than to the end sought. If such were the case, there 

would have been lit
tle need for § 8(b)(4) defining the 
proscribed objectives, because the use of 
ﬁrestraint and 
coercion
ﬂ for any purpose was prohibited in the whole 
field by § 8(b)(1)(A).  
  Electrical Workers Local 501 v. NLRB (Samuel Langer
), 
341 U.S. 694, 701
Œ702 (1951).
  
The Court further reco
g-nized that this prohibition 
ﬁcarries no constitutional 
abridgement of free speech.
ﬂ Id. at 705.
 Picketing constitutes proscribed inducement and e
n-couragement.  
Samuel Langer
, supra (union agent patro
l-ling in front of site with plac
ard reading 
ﬁThis job is u
nfair 
to organized labor
ﬂ and name of local union).   Other co
n-duct, often called 
ﬁsignal picketing,
ﬂ also vi
olates Section 
8(b)(4)(i)(B), even though it does not i
nvolve patrolling 
with picket signs.  
Electrical Workers Local 98 
(Telephone 
Man
), 327 NLRB 593 (1999) (u
nion agent stationed at 
neutral gate wore 
ﬁobserver
ﬂ sign that 
ﬁconveniently 
flipped over
ﬂ to show sign stating neutral did not observe 
union wages; agent spoke to pe
rsons entering premises 
some of whom turned away). 
 Even handbilling alone, 
unaccompanied by any picke
ting, falls within the statutory 
prohibition. 
Warshawsky & Co. v. NLRB
, 182 F.3d 948 
(D.C. Cir. 1999), cert. d
enied 529 U.S. 1003 (2000).  
 No actual impact on neutrals need be proven to esta
b-lish a violat
ion of Section 8(b)(4)(i)(B).  
Operating E
n-gineers Local 150 (Ha
mstra Builders
), 304 NLRB 482, 
484 (1991) (union agents patrolled neutral gate with area 

standards signs; no evidence employees ceased work 
because of picketing).  See also 
Painters District C
ouncil 
9 (We
™re Associates)
, 329 NLRB 140, 143 (1999) (citing 
cases).  But a violation does require proof that the u
n-ion
™s statements or conduct d
irected at employees of a 
neutral employer 
ﬁwould reasonably be understood by 
the employees as a signal or req
uest to engage in a work 
stoppage against their own employer.
ﬂ  Teamsters Local 
122 (August A. Busch
 & Co.
), 334 NLRB 1190, 1191 
(2001) (citing 
Los Angeles Building Trades Council
, 215 
NLRB 288, 290 (1974)), enfd. No. 01
Œ1513 (D.C. Cir. 
2003). 
 In this cas
e, the Unions
™ banners were held at two co
n-struction jobsite gates reserved for neutral e
mployers and 
relatively distant from areas fr
equented by the public.  
They announced the exi
stence of a 
ﬁlabor dispute
ﬂ and, 
significantly, named only the neutral empl
oyer.  The 
conduct was the confrontational equivalent of picketing 
for all the reasons stated in the joint dissent in 
Eliason.
  The prominent announcement of a 
ﬁlabor dispute
ﬂ at the 
neutral gate plainly sought to 
ﬁcreate the impression that 
this was an un
fair job, and that the Union was requesting 
neutral employees, including deliver
ymen and suppliers 
(who might approach the gate at any time) not to enter 

the project.
ﬂ Sheet Metal Workers Local 19 (Delcard 
Associates)
, 316 NLRB 426, 437
Œ438 (1995) (unlawfu
l inducement or e
ncouragement where union, inter alia, 
stationed 
ﬁobserver
ﬂ in rat costume 
at neutral gate), enfd. 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 620 in pertinent 
part 154 F.3d 137 (3d Cir. 1998).
2  As such, 
the u
nion plainly violated Section 8(b)(4)(i)(B) by the 
conduct described above.
3 Id.; see also 
Hamstra Buil
d-ers
, supra (area standards signs at neutral gate was u
n-lawful inducement or encouragement).
 In finding no unlawful inducement or encou
ragement 
here, my colleagues adopt a standard that unju
stifiably 
narrows the intended scope of S
ection 8(b)(4)(i)(B). 
Thus, the majority gives great weight to the failure of 
this or any other bannering to actually induce a work 
stoppage as evidence that the conduct would not reaso
n-ably be understood as a signal to engage in 
one.  In fact, 

as shown ab
ove, 
the test is an objective one and evidence 
of impact is not required.  My colleagues next note that 
the banners could be viewed as lawful area standards 
ﬁeducational
ﬂ appeals to members of the public, inclu
d-ing employees of the neutral.  They rely as w
ell on la
n-guage in the Unions
™ handbills disclaiming any intent to 
cause a work stoppage as ev
idence that none was sought. 
The Board has r
ejected such arguments in the past, and 
should do so here.  See, e.g., 
Painters Di
strict Council 9 
(We
™re Associates)
, supra, 329 NLRB 140 (placards sta
t-ing neutral used paperhangers that were under investig
a-tion for discrimination was unlawful inducement, rejec
t-ing claim it was 
ﬁdemonstration
ﬂ protected by First 
Amendment);  
Teamsters Local 917 (I
ndustry City)
, 307 
NLRB 
1419, 1422
Œ1423 (1992) (pla
cards asserting area 
standards dispute and calling for boycott of neutrals 
ﬁpa-tently sought to induce employees to cease working
ﬂ despite statement disclaiming intent to induce work sto
p-page).
 The majority asserts that this prece
dent is distinguis
h-able because in the prior cases the Board found that t
he 
unions engaged in picketing
Ša finding my co
lleagues 
2 In 
Delcard Associates, 
the Board adopted the judge
™s decision co
n-
cluding that 
ﬁby utilizing an 
‚observer
™ in a rat costume . . . 
[the u
nion] 
intentionally sought to create the impression that this was an u
nfair job, 
and that the Union was requesting neutral employees, including deli
v-
erymen and suppliers (who might a
pproach the gate at any time) not to 
enter the
 project.  The Union thereby unlawfully induced and encou
r-aged neutral employees not to pe
rform services at the jobsite.
ﬂ  316 
NLRB at 438.  Contrary to the implication of the majo
rity, the Board 
did not rely on the other i
nstances of unlawful conduct in t
hat case in 
finding that this activity was an independent vi
olation of the Act.     
 3 In 
Overstreet v. Carpenters Local 1506, 
409 F.3d 1199, 1215
Œ1216 
(9th Cir. 2005), the court concluded that the bannering at issue there 
could not be proscribed under Sec
. 8(b)(4)(ii)(B) as signal picketing 
because it was directed at the public rather than employees of the ne
u-
tral employers and hence was not ﬁsu
fficiently coercive to fall within 
the meaning of § 8(b)(4)(ii).ﬂ  I respectfully disagree with the court™s 
inte
rpretation of Sec. 8(b)(4)(ii)(B) for the reasons stated in the joint 
dissent in 
Eliason.  
Regardless, the court™s discussion of signal picke
t-ing has no bearing on whether the conduct at issue in this case violated 

Sec. 8(b)(4)(i)(B)
Šwhich prohibits all ind
ucement or encou
ragement 
whether coercive or not.
 are not willing to make on these facts.  Of course, the 
bannering at issue here was picketing for all the reasons 
stated in the 
joint dissent in 
Eliason.
  Putting that aside, 
Section 8(b)(4)(i)(B) draws no distinction between an 

inducement or encouragement to strike that involves 

picketing and one that does not.  To the co
ntrary, 
ﬁevery 
form of influence and persuasion
ﬂ is equally 
prohibi
t-edŠregardless of the method used.  
Samuel Langer
, su-pra, 341 U.S. at 
701
Œ702.
 The majority also dismisses the significance of the r
e-serve gate systems established at the jo
bsites as a basis 
for regulation of the Unions
™ activity at those loc
ations.
  Unions must be free to communicate with neutral e
m-ployees despite a valid reserve gate, my colleagues co
n-tend, in order to 
ﬁeducate
ﬂ them about the union
™s di
s-
pute with the primary employer.  But decades of se
ttled 
law make clear that a union
™s ability t
o communicate 
with neutral employees is affected by a reserve gate sy
s-
tem.  See, e.g., 
Sailors Union of the Pacific (Moore Dry 

Dock)
, 92 NLRB 547 (1950) (establishing standards for 
common situs picketing).
4  These restrictions are ma
n-dated in order to affo
rd neutral employers the protection 

from secondary activity to wh
ich they are entitled under 
Section
 8(b)(4).
5    The majority further asserts that their construction of 
Section 8(b)(4)(i)(B) is required because a broader rea
ding 
of the statutory prohibiti
on would raise constitutional i
s-sues.  To the contrary, the Supreme Court has i
nstructed us 
that no constitutional issue is presented in this context.  
See 
Samuel Langer
, supra.  My colleagues cite no prec
e-dential authority to support their position that t
he Court did 
not mean what it said.  Mor
eover, the D.C. Circuit has 
squarely rejected the precise argument the m
ajority here 
advances, and my colleagues offer no valid reason for 
disregarding these settled pri
nciples.  See 
Warshawsky & 
Co. v. NLRB
, supra (
rejec
ting Board
™s contention that the 
words 
ﬁinduce or encou
rage
ﬂ must be read narrowly to 
avoid  constitutional issues and explai
ning that 
ﬁthe First 
Amendment is not at all impl
icated
ﬂ because prohibiting 
4 Among other things, a union seeking to picket in that setting must 
clearly disclose that its dispute
 is with the primary employer
Ša re-quirement flouted by the Union in this case.  Instead, the banners mad
e no mention of the primary employer and proclaimed a labor di
spute 
solely with the neutral employers.  I r
espectfully disagree with my 
colleagues
™ appa
rent suggestion that the banners had the purpose or 
effect of educating anyone about the U
nion
™s primary
 labor dispute 
under these circu
mstances.
 5 Contrary to the majority, adherence to long
-established Board law 
in this area does not 
ﬁprohibit 
all
 communication b
etween a union and
ﬂ neutral employees nor do I espouse any such prohibition (emphasis in 
origin
al).  Unions simply must take care that the content of the comm
u-
nication and the manner in which it is e
xpressed do not run afoul of 
Sec. 8(b)(4).  In this case, the Union
s clearly failed to do so. 
                                                                                                                        CARPENTERS SOUTHWEST
 REGIONAL COUNCIL L
OCALS 
184
 & 1498
 (NEW STAR
) 621 ﬁan appeal limited to emplo
yees of a neutral empl
oyer
does 
not raise any constitutional pro
blemsﬂ). By disregarding these established principles, the m
a-jority effectively narrows Section 8(b)(4)(i)(B) to the 
point that it proscribes only pic
keting for a forbidden 
work stoppage or, perhaps, an explicit cal
l for one by 
other means.  The Board mi
stakenly attempted a similar 
limitation on the scope of Section 8(b)(4)(i)(B) in 
Iron 

Workers Local 386 (Warshawsky & Co.
), 325 NLRB 748 
(1998), p
etition. for review granted sub nom. 
War-shawsky & Co. v. NLRB
, supra.  
In that case, union 
agents distributed handbills accusing the primary e
m-ployer of u
ndermining area standards at the neutral gate 
of a common situs construction site that, like those here, 

was not open to the public.  There was no picketing in 
that case, bu
t the union agents spoke to approaching ne
u-tral employees, who thereafter r
efused to enter the site.  
The Board found no ev
idence of prohibited inducement 
because the handbills only mentioned the primary e
m-ployer, did not expressly call for a work stoppage
, and 
included a small print disclaimer that no such stoppage 
was sought.  There was no evidence what the union 
agents said to the e
mployees, and the Board thought the 
conduct could be viewed as publicizing the primary
™s 
allegedly substandard wages to the 
ﬁpublic
ﬂ in part b
e-cause the neutral employees were part of the public.  
 The D.C. Circuit rejected this finding as unre
asonable.  
It found that the evidence could only support the infe
r-ence of unlawful inducement where: the union a
p-proached only the neutr
al employees with the han
dbills, 
it did so at a site not accessible to the public, it i
gnored 
the reserved gate, and it handbilled at times when the 
neutral emplo
yees reported for work.  
 My colleagues labor mightily to distinguish this a
d-verse precedent, 
but their efforts fall short.  As in 
War-shawsky
, the Union here distributed handbills and di
s-played its banner at the neutral gate of jobsite not open to 
the public.  As in 
Warshawsky
, this conduct was targeted 
at neutral employees.
6  While the Union did n
ot a
pproach 
employees as they entered the jobsite, it did display ba
n-ners aimed 
solely at the neutral employer
 announcing a 
6 The court in 
Warshawsky 
found that the handbilling at i
ssue there 
was 
ﬁde facto directed only at the neutral e
mployees
ﬂ even though the 
handbillers were stationed on 
ﬁa road that was used 
primarily
 by pe
r-sons going to and from the site
ﬂ and the ev
idence did not affirmatively 
show that no other persons could ha
ve received the handbills.  182 F.3d 
at 949, 954
Œ955 (e
mphasis added).  Thus, it is of no moment that, in the 
instant case, members of the public traveling by automobile on roads 
located some di
stance away from the neutral gates at which the banners 
were s
tationed theoretically could have viewed the ba
nners at issue 
here.  At least until today
™s decision, the Board has never required that 
union conduct be viewable only by neutral employees, and invis
ible to 
the public at large, before a violation of Sec. 8(
b)(4)(i)(B) will be 
found.
 labor dispute. In 
Warshawsky
, the union only mentioned 
the primary employer in its communic
ations.  The majo
r-ity ignores this tellin
g fact, which makes an even more 
compelling case than in 
Warshawsky
 for the inference of 
unlawful induc
ement.
  Moreover, my colleagues
™ effort to distinguish Wa
r-shawsky on its facts misses the larger point of the court
™s 
opinion in that case. In granting t
he petition for review, 
the court chastised the Board for employing
  a kind of 
ﬁdivide and conquer
ﬂ evidentiary strategy, 
dissecting the General Counsel
™s case into evidentiary 
fragments that standing alone would be insufficient to 
prove inducement, but ne
glecting to consider what we 
think is the overpowering evidentiary force of those 
parts put together.  For the Board to focus on evide
n-tiary fragments and to ignore the aggregate weight of 

the evidence is no more permissible than ignoring ev
i-dence that con
tradicts its co
nclusion.
  Warshawsky & Co. v. NLRB
, supra, 182 F.3d at 956.  R
e-grettably, my colleagues repeat that error in this case.  The 
General Counsel may not have conclusively esta
blished 
unlawful inducement or e
ncouragement in this case, but he 
was
 not required to do so.  The standard in 8(b)(4) cases, 
like any other, is the preponderance of the evidence.  And it 
may be true that elements of the U
nion
™s conduct, taken in 
isolation, could be susceptible to an inn
ocent explanation.  
But the real quest
ion is whether this is a reasonable infe
r-ence to draw viewing the ev
idence as a whole.  
Warshawsky 
& Co. v. NLRB
, supra.  As shown, it is not.
 It is by now quite apparent that the majority is bent on 
undoing through administrative adjudication the r
e-strict
ions imposed by Congress on unions
™ ability to i
n-volve neutral employers and employees in a labor di
s-pute.  Of course, they lack the authority to do so.  At 
least in 
El
iason
, the ma
jority could assert a concern
Šunfounded in my view
Šthat finding bannering t
o be 
coercive within the meaning of Section 8(b)(4)(ii)(B) 
would pose a potential conflict with the First Amen
d-ment.  In the present case, the constitutional avoidance 

doctrine provides no refuge for their contortion of the 
mea
ning of Section 8(b)(4)(i)(B)
 to find that bannering 
addressed to a neutral employer and its employees at a 

private construction site does not induce or e
ncourage a 
work stoppage in support of a secondary objective.  For 

all of the foregoing reasons, I dissent from my co
l-
leagues
™ fail
ure to enforce the Act as intended.
  William J. Daly, Esq. 
and 
Michael Cooperman, Esq., 
for the 
General Counsel.
 Daniel M. Shanley, Esq. 
and 
Alice Chen, Esq., 
of Los Angeles, 
California, for the Respondents.
                                                             DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 622 John S. Chindlund, Esq. 
and 
Thomas R. Ba
rton, Es
q., 
of Salt 
Lake City, Utah, for New Star General Contractors, Inc. and 
Okland Construction Co., Inc. 
 Patrick Scully, Esq.,
 of Denver, Colorida, for East 
Œ West Par
t-ners 
Œ Denver, Inc.
   DECISION  
 STATEMENT OF THE 
CASE  
 GREGORY 
Z.
 MEYERSON
, Administrati
ve Law Judge.
  Purs
u-ant to notice, I heard this case in Salt Lake City, Utah, from 
September 14 through 17, 2004.  This case was tried fo
llowing 
the issuance of an amended order consolidating cases, c
onsol
i-dated complaint and notice of h
earing (the complai
nt) by the 
Regional Director for Region 27 of the National Labor Rel
a-tions Board (the Board) on September 9, 2004.  (GC Exh. 

1(yyy).)  The co
mplaint was based on a number of original and 
amended unfair labor practice charges, as ca
ptioned above, 
filed by N
ew Star General Co
ntractors, Inc. (New Star), East 
Œ West 
Partners 
Œ Denver, Inc. (East
ŠWest), Terry Staples, an 
individual (Staples), and Okland Construction Co., Inc. (O
k-land) 
(collectively the Charging Parties
), against Southwest 
Regional Council of Ca
rpenters (the Regional Council)
 and 
United Brotherhood of Ca
rpenters and Joiners of America, 
Locals 184 and 1498 (Locals 184 and 1498) 
(all three colle
c-tively referred to as the Respondents
).1  It alleges that the R
e-spondents violated Section 8(b)(4)(i)(B) 
and (ii)(B) of the N
a-tional Labor Relations Act (the Act).
2  The Respo
ndents filed a 
timely answer to the complaint denying the commission of the 

alleged unfair labor practices.  
 All parties were given notice of the hearing, and counsel for 
the General Co
unsel, counsel for the R
espondents, counsel for 
New Star and
 Okland, and counsel for East
ŠWest made a
p-pearances.  I provided them with the full opportunity to partic
i-pate, to introduce rel
evant evidence, to examine and cross
-examine witnesses, and to argue
 orally and file briefs.  Based 
on the record, my consideration of the briefs filed by counsel 

for the General Counsel, counsel for the Respondents, and 
counsel for New Star and Okland, and my observation of the 
demeanor of the witnesses,
3 I now make the f
ollowing
 1 In his amended answer to the complaint, counsel for the Respon
d-
ents admits the filing of the various charges and service on the R
e-spondents as specifically alleged in par
. 1 of the complaint.  (R. Exh. 
1.)  
 2 At the conclusion
 of the trial, I granted the General Counsel™s oral 
motion, over the R
espondents™ objection, to amend the complaint to 
allege that the Regional Council was r
esponsible, along with Locals 
184 and 1498, for the commission of unfair labor practices at each si
te 
where the complaint alleges violations of the Act occurred.  The 
amendment was closely related to existing allegations, and arose from 
the same facts and legal theory.  
Payless Drug Stores,
 313 NLRB 1220 
(1994).  Further, the Respondents were not prejud
iced by the amen
d-
ment as counsel, although offered the opportunity, specifically did not 
request a continuance to prepare a rebuttal, and the additional alleg
a-tions were fully litigated at the hearing.  
Pincus Elevator & Electric 
Co., 
308 NLRB 684 (1992).
  3 The credibility resolutions made in this decision are based on a r
e-view of the testimonial record and exhibits, with consider
ation given 
for reasonable probability and the d
emeanor of the witnesses.  See 
NLRB v. Walton Mfg
. Co., 369 U.S. 404, 408 (1962)
.  Where wi
tnesses 
FINDINGS OF 
FACT  
 I. JURISDICTION 
 The complaint as amended at the hearing
4 alleges that certain 
entities are employers and/or persons as defined in the Act.  
The Respondents
™ answer as amended at the hearing a
dmits 
those allegations as are set f
orth in complaint paragraphs 2 and 
3.  Therefore, based on those allegations, admissions, and the 
undisputed evidence, I conclude the follo
wing: 
 New Star is a corporation
, with an office and place of bus
i-ness in Salt Lake City, Utah, where it has been eng
aged in the 
construction industry as a general contractor and contractor.  In 

the course and conduct of its business o
perations, New Star 
annually purchases and receives at its Utah facilities goods, 
materials, and services valued in excess of $50,000 d
irectly 
from points and places outside the State of Utah.  Further, New 
Star, in the course and conduct of its business operations, ann
u-ally sells and ships from its Utah facilities goods, mat
erials
, and 
services valued in excess of $50,000 directly to points
 and 
places outside the State of Utah.  Accordingly, New Star is 

now, and has been at all times material, an employer e
ngaged in 
commerce within the meaning of Section 2(2), (6), and (7) of 
the Act; and a person engaged in commerce or an industry a
f-fecting
 commerce within the meaning of Section 2(1), (6), and 
(7), and 
Section 
8(b)(4) of the Act.  
 Okland is a corporation
, with an office and place of business 
in Salt Lake City, Utah, where it has been engaged in the co
n-struction industry as a general co
ntrac
tor and contractor.  In the 
course and conduct of its business operations, Okland annually 
purchases and receives at its Utah facilities goods, materials, 
and services valued in excess of $50,000 d
irectly from points 
and places outside the State of Utah.  
Further, O
kland, in the 
course and conduct of its business operations, a
nnually sells 
and ships from its Utah facilities goods, materials
, and services 
valued in excess of $50,000 directly to points and places ou
t-side the State of Utah.  Accordingly, Oklan
d is now, and has 
been at all times material, an employer engaged in co
mmerce 
within the meaning of Section 2(2), (6), and (7) of the Act; and 

a person engaged in commerce or an industry affecting co
m-merce within the meaning of Section 2(1), (6), and (7), 
and 
Section 
8(b)(4) of the Act.  
 Utah Transit Authority, a subdivision of the State of Utah, is 
now, and has been at all material times, a person e
ngaged in 
commerce or an industry affecting commerce within the mea
n-
ing of Section 2(1), (6), and (7) and 
Section 
8(b)(4) of the Act.
 have testified in contr
adiction to the findings herein, I have discredited 
their testimony, as either being in conflict with cre
dited documentary or 
testimonial evidence, or because it was inherently incredible and u
n-
worthy of belief.
 4 The complaint was amended a number of times during the course 
of the hearing to add allegations, delete allegations, and make other 
changes.  The answer was also amended to make admissions and den
i-als.  All references to the complaint or a
nswer are as fina
lly amended.  
Similarly, I hereby grant the Ge
neral Counsel™s unopposed Motion to 
Amend Formal Papers dated October 8, intended to correct certain 
inadvertent omissions.  The m
otion is admitted into evidence as GC 
Exh. 83, and the formal papers are amended
 and renumbered as is 
reflected in that motion.  
                                                                                                                                                          CARPENTERS SOUTHWEST
 REGIONAL COUNCIL L
OCALS 
184
 & 1498
 (NEW STAR
) 623 Jacobsen Construction Co., Inc., a construction general co
n-tractor, is now, and has been at all material times, a person e
n-gaged in commerce or an industry affecting co
mmerce within the 
meaning of Section 2(1), (6), (7) and Sectio
n 8(b)(4) of the Act.
 Research Park Associates, Inc., a company that owns and 
manages property, is now, and has been at all material times, a 

person engaged in commerce or an industry affecting co
m-merce within the meaning of Section 2(1), (6), and (7) and 
Sec-tion 
8(b)(4) of the Act.
 Raintree Resorts, a company that owns and manages real e
s-tate, is now, and has been at all material times, a person e
n-gaged in commerce or an industry a
ffecting commerce within 
the meaning of Section 2(1), (6), and (7) and 
Secti
on 8(b) (4) of 
the Act.
 Prudential Utah Real Estate, a company that provides res
i-dential and commercial real estate services, is now, and has 
been at all material times, a person engaged in co
mmerce or an 
industry affecting commerce within the meaning of S
ection 
2(1), (6), and (7) and 
Section 
8(b)(4) of the Act.
 Ironwood Partners of Utah LLC, a real estate deve
loper, is 
now, and has been at all material times, a person e
ngaged in 
commerce or an industry affecting commerce within the mea
n-
ing of Section 2(1),
 (6), and (7) and 
Section 
8(b)(4) of the Act.
 Premier Resorts, a real estate ma
nagement company, is now, 
and has been at all material times, a person engaged in co
m-merce or an industry affecting commerce within the mea
ning of 
Section 2(1), (6), and (7) and
 Section 
8(b)(4) of the Act.
 Deer Valley Lodging, a real estate management co
mpany, is 
now, and has been at all material times, a person e
ngaged in 
commerce or an industry affecting commerce within the mea
n-
ing of Section 2(1), (6), and (7) and 
Section 
8(b)
(4) of the Act.
 Silver Lake Developers, a company that owns and develops 
real estate, is now, and has been at all m
aterial times, a person 
engaged in commerce or an industry affecting co
mmerce within 
the meaning of Section 2(1), (6), and (7) and 
Section 
8(b)(4) of 
the Act.
 Black Diamond Condominium Homeowners Ass
ociation, an 
association of hom
eowners, is now, and has been at all material 
times, a person engaged in co
mmerce or an industry affecting 
commerce within the mea
ning of Section 2(1), (6), and (7) an
d Section 
8(b)(4) of the Act.
 East 
Œ West Partners, Inc., a real estate developer, is now, 
and has been at all material times, a person engaged in co
m-merce or an industry affecting commerce within the mea
ning of 
Section 2(1), (6), and (7) and 
Section 
8(b)(
4) of the Act. 
 East 
Œ West Denver, a real estate d
eveloper, is now, and has 
been at all material times, a person engaged in co
mmerce or an 
industry affecting commerce within the mea
ning of Section 
2(1), (6), and (7) and 
Section 
8(b)(4) of the Act.  
 Stapl
es, a real estate developer, is now, and has been at all 
material times, a person engaged in commerce or an i
ndustry 
affecting commerce within the meaning of Se
ction 2(1), (6), 
and (7) and 
Section 
8(b)(4) of the Act.
 Matterhorn Development LLC, a real esta
te developer, is 
now, and has been at all material times, a person e
ngaged in 
commerce or an industry affecting commerce within the mea
n-ing of Section 2(1), (6), and (7) and 
Section 
8(b)(4) of the Act.
 Stampin™ Up, a manufacturer and distributor of decorat
ive stamps, 
is now, and has been at all material times, a person engaged in co
m-
merce or an industry a
ffecting commerce within the meaning of 
Section 2(1), (6), and (7) and Section 8(b)(4) of the Act.  
 On-Point Properties, LLC, a real estate developer, is 
now, 
and has been at all material times, a person engaged in co
m-merce or an industry affecting commerce within the mea
ning of 
Section 2(1), (6), and (7) and 
Section 
8(b)(4) of the Act.
 Perry Olsen Drywall, a construction contractor, is now, and 
has been at
 all material times, a person e
ngaged in commerce or 
an industry affecting commerce within the mea
ning of Section 
2(1), (6), and (7) and 
Section 
8(b)(4) of the Act.
 Masonomics, Inc., a construction co
ntractor, is now, and has 
been at all material times, a 
person engaged in co
mmerce or an 
industry affecting commerce within the mea
ning of Section 
2(1), (6), and (7) and 
Section 
8(b)(4) of the Act.
 Exclusive Resorts, a private residence vacation club, is now, 
and has been at all material times, a person engaged
 in co
m-merce or an industry affecting commerce within the mea
ning of 
Section 2(1), (6), and (7) and 
Section 
8(b)(4) of the Act.  
 Paul Snyder Masonry is now, and has been at all material 
times, a person engaged in commerce or an industry a
ffecting 
commerce
 within the meaning of Se
ction 2(1), (6), and (7) and 
Section 
8(b)(4) of the Act.
 Biaggi
™s Ristorante, a restaurant, is now, and has been at all 
material times, a pe
rson engaged in commerce or an industry 
affecting commerce within the meaning of Se
ction 2(
1), (6), 
and (7) and 
Section 
8(b)(4) of the Act.
 Brigham Young University is now, and has been at all mat
e-rial times, a person engaged in commerce or an industry affec
t-
ing commerce within the meaning of Section 2(1), (6), and (7) 
and 
Section 
8(b)(4) of the
 Act.
 The University of Utah is now, and has been at all material 
times, a person engaged in commerce or an industry affecting 
commerce within the meaning of Se
ction 2(1), (6), and (7) and 
Section 
8(b)(4) of the Act.
 America First Federal Credit Union is n
ow, and has been at 
all material times, a pe
rson engaged in commerce or an industry 
affecting commerce within the meaning of Se
ction 2(1), (6), 
and (7) and 
Section 
8(b)(4) of the Act. 
 NPS Pharmaceutical, Inc., is now, and has been at all mater
i-al times, a
 person engaged in commerce or an industry affec
ting 
commerce within the meaning of Section 2(1), (6), and (7) and 
Section 
8(b)(4) of the Act.
 Resorts West is now, and has been at all material times, a 
person engaged in commerce or an industry affecting co
m-merce within the meaning of Section 2(1), (6), and (7) and 
Sec-tion 
8(b)(4) of the Act.
 Ryan Company is now, and has been at all m
aterial times, a 
person engaged in commerce or an industry affecting co
m-merce within the meaning of Section 2(1), (6), and (7)
 and 
Sec-tion 
8(b)(4) of the Act.  
 II.  LABOR ORGANIZATIONS 
 The complaint alleges, the answer a
dmits, and I find that at 
all times material, the three Respondents (the Regional Cou
ncil, 
Local 184 and Local 1498) have each been separate labor o
r-ganizations
 within the mea
ning of Section 2(5) of the Act.  
  DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 624 III.  BACKGROUND FACTS  
 For the most part, the facts in this case are not di
sputed.  At 
the hearing, the parties entered into a series of oral stipulations 
of fact.  Also, much of the evidence offered by t
he General 
Counsel was simply unrebutted by the Respondents.  Accor
d-ingly, the background facts as set forth below are not in dispute.
 Certain of the Respondents
™ members have been on strike 
against New Star since April
 26, 2004,
5 and on strike against 
Okl
and since May 26.
6  With regard to the other entities named 
in the complaint as persons engaged in commerce, e
xcept for 
Perry Olsen Drywall, the Respondents do not represent any of 
those entities
™ employees; have no collective
-bargaining 
agreements with an
y of those entities; have made no demand 
for recognition with regard to representation of those entities
™ employees; and have no dispute as to the terms and conditions 
of employment of those entities
™ employees. 
 In furtherance of their strike and labor di
spute against New 
Star and Okland, the R
espondents
7 have periodically placed 
individuals holding banners, usually possessing han
dbills, and 
sometimes distributing those handbills, at various locations, 

primarily in the greater Salt Lake City, Park City, 
and Provo, 
Utah, and Denver, Colorado metropolitan areas.  The 
ﬁbanne
r-ing,
ﬂ as alleged in the complaint, occurred at 19 separate loc
a-tions.  With regard to the bannering, the parties stip
ulated that 
there was no blocking of ingress and egress, and no violenc
e assoc
iated with it.  At each location where bannering occurred, 
for the most part, the banners were stationary each day, al
t-hough the banners may have been moved from day to day.  In 

any event, there was clearly no patrolling back and forth with 
the bann
ers.  
 Generally, when bannering occurred, there were han
d-bills/leaflets available at the location.  However, the fr
equency 
with which handbills were distributed and to whom they were 

distributed varied greatly from location to location, and appa
r-ently dep
ended principally on the su
bjective desire of those 
persons ma
nning the banners.  
 All the banners are the same dimensions, sp
ecifically 4 feet 
tall by 20 feet long.  The banners are framed by semi
-rigid pipe, 
likely PVC.  The numbers of individuals ma
nnin
g the banners 
at the various locations varied anywhere from two to five, with 
three being the most common number.  All the banners are 
similarly worded.  In the middle of the banners, in large capital 
letters, colored red, appear the words, 
ﬁSHAME ON
ﬂ followed 
by the name of one of the entities listed in the complaint, also 
written in large capital red letters.  In both the right and left 

upper corners of the banners, written in somewhat smaller 
black capital le
tters appear the words, 
ﬁLABOR DISPUTE.
ﬂ  (GC 
Exh
s. 5, 8, 12,
 15, 26, 30, 37, 44, 47, 55, 68, 
and
 82.) 
 5 All dates are in 2004, unless otherwise indicated.
 6 The Unions have also filed charges with the Board against New 
Star and Okland, alle
ging various unfair labor practices, including an 
alleged violation 
of Sec
. 8(a)(2) of the Act.
 7 The use of the term Respondents is intended to include all three l
a-bor organizations.  As will be explained in detail later in this decision, I 
find that the Regional Council is jointly respons
ible with the two locals 
for ever
y location where ﬁbanneringﬂ acti
vity occurred, as alleged in 
the complaint.
 The handbills/leaflets are all similarly worded.  At the top of 
the handbills in large capital letters appear the words 
ﬁSHAME 
ON,ﬂ followed by the name of the partic
ular entity that is also 
named o
n the accompanying ba
nner.  Next appear the words, 
ﬁFor Desecration of the American Way of Life.
ﬂ  There then 
appears a drawing of a large rat inside a house, gnawing on an 
American Flag.  The handbills are fairly d
etailed, accusing the 
entity named on the
 banner of 
ﬁprofiting from unfair labor pra
c-tices.
ﬂ  The handbill mentions either New Star or Okland, and 
explains the nature of the dispute that the Respondents have 
with these employers.  Further, the handbills set forth a conne
c-tion between either New S
tar or Okland and the entity named 
on the banner.  According to the handbill, businesses and ind
i-viduals have an 
ﬁobligation to monitor
ﬂ those 
ﬁcompanies 
whose services or products they consume, either directly or 
indirectly.
ﬂ  These entities 
ﬁmust use the
ir managerial discr
e-tion
ﬂ to prevent 
ﬁlawbreaking companies
ﬂ from profiting from 
their projects.  Finally, the handbill asks that people do the 
following: 
ﬁPLEASE TELL [the name of the entity on the ba
n-ner] THAT YOU WANT THEM TO DO ALL THEY CAN TO 

CHANGE T
HIS SITUATION AND SEE THAT LAW
-BREAKING COMPANIES NOT BE ALLOWED TO HAVE 
ANY PART IN ANY PROJECT IN WHICH THEY MAY BE 
INVOLVED.
ﬂ  This is followed by the name of L
ocal 184 and 
Local 1498, as well as a tel
ephone number to call for further 
information.  At t
he very end of the handbill, in small capital 
letters it says, 
ﬁWE ARE NOT URGING ANY WORKER TO 
REFUSE TO WORK NOR ARE WE URGING ANY 

SUPPLIER TO REFUSE TO DELIVER GOODS.
ﬂ  (GC. 
Exh
s. 3, 10, 22, 24, 29, 31, 46, 
and
 57.)  
 It appears that at virtually every 
bannering site, the persons 
manning the banners possessed corresponding han
dbills/leaf
-lets.  However, the distribution of the handbills va
ried greatly 
from location to location.  At some sites, the persons manning 

the banners affirmatively offered the han
dbills to p
edestrians 
and motorists, and in some instances even waved them at pas
s-ing cars.  At some other sites, relatively few han
dbills were 
offered to passers
-by.  However, it appears that the most co
m-mon practice was for the persons manning the banner
s to di
s-tribute handbills only when people asked them questions co
n-cerning what the bannering was all about.  For the most part, 
the persons manning the banners did not d
irectly answer such 
questions, except to give out a handbill and su
ggest that further 
inform
ation could be obtained by calling the number on the 
handbill.    
 The persons manning the banners almost always pos
itioned 
the banners on the public sidewalk, with the lettering facing 

toward the public street or walkway.  The framed ba
nners did 
not have legs, and were not self
-supporting.  For the most part, 
the persons manning the banners would stand and hold them in 

place, or at a minimum, they would be seated with the banners 

leaning against their bodies.  There is no indication that the 
banners 
were ever left unattended.  Generally, the ba
nnering 
took place Monday thru Friday, from 9 a.m. to 3 p.m.  The 
dates for the bannering at the various locations varied, with the 

earliest occurring in late April, some starting and sto
pping, and 
with a limite
d number still continuing as late as the time of the 
hearing in mid
-September.  
                                                             CARPENTERS SOUTHWEST
 REGIONAL COUNCIL L
OCALS 
184
 & 1498
 (NEW STAR
) 625 Before the bannering began at any specific location, the R
e-spondents sent a letter to the entity subs
equently named on the 
banner.  These letters were all very similar, and we
re sent on 
behalf of the two locals.  Each letter was encaptioned 
ﬁNOTICE OF LABOR DISPUTE AND UNFAIR LABOR 
PRACTICE STRIKE,
ﬂ and made mention of the locals strike 
and labor dispute against e
ither New Star or Okland.  The letter 
went on to state that the l
ocals 
ﬁintend to exercise their rights 
under the National Labor Relations Act and the First Amen
d-ment to protest and publicize
ﬂ the nature of the dispute.  Fu
r-ther, the letter indicated the Respondents
™ position that 
ﬁbus
i-ness and individuals
ﬂ have an obli
gation to monitor 
ﬁthe kind 
of companies whose services or products they co
nsume, both 
directly and indirectly.
ﬂ  According to the le
tter, these entities 
ﬁmust use their managerial discretion to insist that la
wbreaking 
companies not be allowed to have any 
part in any of their pr
o-jects.
ﬂ  The Respondents i
nformed the addressee that the locals 
would be 
ﬁextending their protest activities to all parties assoc
i-ated with any project where [Okland or New Star] may be e
m-
ployed,
ﬂ and that these activities 
ﬁwill not
 be restricted to job 
sites alone,
ﬂ but will include 
ﬁthe businesses and places of work 
of those [entities] who benefit, directly or indirectly, from the 

use of [Okland or New Star].  These activities will include la
w-ful picketing and demonstration acti
vity, highly visible banner 
displays, and handbill distribution.
ﬂ  The addressee was asked 
to d
etermine whether New Star or O
kland had any connection 
with its projects, and, if so, to 
ﬁuse all your lawful infl
uence to 
exclude [New Star or O
kland] from those p
rojects
ﬂ until it 
ceased and made amends for the improper conduct.  The tel
e-phone number for Local 184 was given in the event the a
d-dressee had any questions.  (GC Exh. 2.)
 It is important to note that the General Counsel specifically 
stipulated with the o
ther parties that there was no co
ntention that 
either the prebannering letters addressed to the ent
ities named on 
the banners, or the handbills distributed with the bannering co
n-stituted sep
arate, independent violations of the Act.  
 A.  The Issues  
 The p
arties view the Respondents
™ bannering activity very 
differently.  It is the position of counsel for the General Cou
n-sel that the Respondents
™ bannering activity constitutes 
ﬁpicke
t-ing,
ﬂ and in addition constitutes 
ﬁmisleading and fraud
ulent 
speech.
ﬂ  Acco
rding to the General Counsel, in displaying its 
banners at some 19 locations, the Respondents were engaged in 

a ﬁsecondary boycott
ﬂ by attemp
ting to enmesh 
ﬁneutrals
ﬂ in its 
dispute with New Star and Okland in violation of Section 
8(b)(4) of the Act.
 In th
e view of the General Counsel, the Respondents are e
n-gaged in a 
ﬁprimary labor dispute
ﬂ with New Star and Oakland.  
The General Counsel contends that the other persons or e
m-ployers named in the complaint are secondaries or ne
utrals, 
which have no genuine l
abor dispute with the Respo
ndents.  It 
was to those neutrals that the Respondents sent the prebanne
r-ing letters, indicating the Respondents
™ intent to e
ngage in pr
o-test activities, and to extend those protest activ
ities to all parties 
associated with any p
roject where New Star or Okland had 
some involvement.  The letters indicated that the protest activ
i-ties would include banner displays and handbill distributi
on, 
and would take place at job
sites, bus
inesses, and places of work 
of those entities that benefi
ted directly or ind
irectly from the 
use of New Star or Okland.  Further, the letters asked the a
d-
dressees to use their influence to exclude New Star or Okland 
from their projects.  (GC Exh. 2.)  It is the contention of the 
General Counsel that the letters 
demonstrate that an 
ﬁobject
ﬂ of 
the Respondents
™ bannering activity was to cause the entities to 
ﬁcease d
oing business with
ﬂ New Star, Okland, or each other. 
 It is the position of the General Counsel that the Respon
d-ents
™ bannering activity at the 19 loca
tions in Utah and Color
a-do near the f
acilities of neutral employers or persons was a 
violation of Section 8(b)(4)(ii)(B) of the Act, as it constituted 

conduct intended 
ﬁto threaten, c
oerce, or restrain
ﬂ the neutrals 
with an object of forcing them to cease 
doing business with 

New Star, Okland, or each other.  Further, the General Counsel 
contends that two of those locations were 
ﬁcommon situs job 
sites,
ﬂ and that the Respondents established their banners in 
close proximity to gates reserved for neutral emplo
yers and 
their employees.  This conduct the General Counsel a
lleges was 
an effort by the Respondents to 
ﬁinduce or encourage
ﬂ emplo
y-ees to engage in a strike against their e
mployer in violation of 
Section 
8(b)(4)(i)(B) of the Act. 
 Further, as part of its 
theory that the Respondents were e
n-gaged in conduct with an unlawful object, the General Counsel 
argues that in reality, the bannering was nothing less than pic
k-eting.  The General Counsel stresses the large size of the ba
n-ners, and the fact that two to fo
ur agents of the Respo
ndents 
accompanied them.  The General Counsel also contends that an 
alleged unlawful object is demonstrated by the 
ﬁmisleading, 
false, and defamatory
ﬂ wording on the banners.  The language 
on the banners to which the General Counsel o
bjects is the 
naming of only neutral employers or persons, with no reference 
to the primary employer, namely New Star or Okland.  The 

General Counsel also objects to the words 
ﬁlabor dispute,
ﬂ which he contends falsely a
dvises the reader of the banner of a
 labor di
spute between the Respondents and the entity named on 
the banner.  Ce
ntral to the General Counsel
™s theory in this case 
is his argument that there is no genuine labor dispute between 

the Respondents and any of the employers or persons named on 
the
 banners.  All of which, the General Counsel contends esta
b-lishes the Respondents
™ unlawful object in violation of the Act.    
 Predictably, the Respondents have a dramatically di
fferent 
view of the bannering.  According to counsel for the Respon
d-
ents, ban
nering is not picketing, and on its face is not coercive 
within the meaning of the Act.  Counsel stresses that it is unr
e-butted that the bannering in question in this case was peaceful, 
and that the banners were stationary, with no patro
lling, and no 
movem
ent other than the placement of the banners.  The ba
n-ners were displayed on the public sidewalk, and there was no 

blockage of ingress or egress of the business or project being 

bannered.  There was no allegation of violence, and ba
nner 
holders did not shou
t, but merely offered handbills to pas
sers
-by, or to those individuals who i
nquired as to the nature of the 
dispute.
 Counsel for the Respondents argues that the First Amen
d-ment to the United States Constitution protects the right to e
n-gage in bannering, wh
ich counsel claims is a form of speech.  

According to counsel, Section 8(b)(4) of the Act prohibits coe
r- DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 626 cive, threatening, or r
estraining conduct, which has a secondary 
object.  Speech, on the other hand, cannot be construed to 
threaten, coerce, or restrai
n for a secondary object within the 
meaning of the Act, without running afoul of the First Amen
d-ment prohibition against abridging the freedom of speech.  
 According to counsel, picketing can be regulated u
nder the 
Act, because it is consi
dered by the cour
ts and the Board to 
constitute a mixture of conduct and speech.  Counsel for the 
Respondents distinguishes between a picket line, which typica
l-ly involves individuals patrolling with signs, and a st
ationary 
banner.  He argues that a picket line by its very
 physical pre
s-ence is designed to keep people away, like a fence, and, thus, 

may be considered coercive.  A banner is allegedly only a wri
t-ten message, with no element of conduct.  Therefore, the Go
v-ernment cannot restrict a peaceful message.
 Counsel furth
er argues that the legislative hi
story of Section 
8(b)(4) establishes that the law was d
esigned to allow people to 
engage in 
ﬁpublicity, other than picketing, for the purpose of 
truthfully advising the public,
ﬂ of the existence of a labor di
s-pute.  (See th
e third proviso to Sec
. 8(b)(4) of the Act.)  Co
n-comitantly, he argues that the language on the banners in que
s-tion constitutes the truthful advertisement of a labor di
spute 
between the Respondents and those entities named on the ba
n-ners.  It is counsel
™s contention that the definition of a 
ﬁlabor 
dispute
ﬂ in Section 2(9) of the Act
8 is broad enough to cover 
the nature of the dispute between the Respondents and the ent
i-ties named on the banners, such that the message was on its 
face truthful.  
 Finally, it 
is the Respondents
™ position that the General 
Counsel
™s theory of the case, namely that the bannering was a 
violation of the Act, would raise serious Constitutional pro
b-lems related to free speech.  Counsel for the Respondents a
r-gues that under such circum
stances, the Board should co
nstrue 
the statute with a view to avoiding such problems, unless such 
construction is plainly contrary to the intent of Congress.  Of 
course, counsel further contends that his view that the banne
r-ing constitutes permissible spee
ch is in total co
nformity with 
the intent of Congress, as it is sp
ecifically provided for in the 
ﬁpublicity proviso
ﬂ to Section 8(b)(4) of the Act.  
 B.  Responsibility for the Bannering
 In his pleadings, counsel for the Respondents admi
tted that 
Local
s 184 and 1498 were responsible for the bannering activ
i-ty at each site named in the complaint.  Further, he admi
tted 
joint liability for the Regional Council at three specific loc
a-tions alleged in the complaint.  However, as I have noted 
above, at the hearing
 I permitted counsel for the General Cou
n-sel to amend the complaint to allege joint liability for the R
e-gional Council for the bannering activity at all the sites named 
in the complaint.  I granted this amendment, over the Respon
d-ents
™ objection, for the r
easons expressed earlier.  Counsel for 
the Respo
ndents continues in his posthearing brief to deny the 
joint liability of the Regional Council for the add
ition locations. 
 8 In pertinent part, Sec
. 2(9) of the Act states, ﬁThe term ‚labor di
s-pute™ includes any controversy concerning terms, tenure, or cond
itions 
of employment
 . . . regardless of whet
her the disputants stand in the 
proximate relation of employer and e
mployee.ﬂ
 Based on the undisputed evidence offered at the hea
ring, it is 
clear that the Regiona
l Council is jointly responsible with L
o-cals 184 and 1498 for the banne
ring activity at each and every 
location alleged in the complaint.  Counsel for the R
espondents 
called as his only witness Patrick Stewart, a special represent
a-tive of the Regional Coun
cil.  Stewart testified that he is cu
r-rently 
ﬁworking for Local 184 and 1498 in regard to the ba
n-ners,
ﬂ although his salary continues to be paid for by the R
e-gional Council.  Further, he testified, 
ﬁI work with the la
nguage 
on the banner, and I also work w
ith the han
dbills to make sure 
the appropriate handbills go with the appropriate banners.
ﬂ   According to Stewart, since the commencement of the strike 
against New Star and Okland, he has been present in Utah off 

and on for a total of approximately 
5 weeks
.  Du
ring the same 
period of time, at least six other special represe
ntatives of the 
Regional Council have also been present in Utah to assist in the 
campaign against New Star and Okland.  Stewart admitted that 
he was responsible for getting the banners cr
eated, the handbills 
printed, and for their distribution to the var
ious sites.  Perhaps 
most significant, Stewart a
cknowledged that he was responsible 
for ensuring that the persons manning the banners at each loc
a-tion were instructed as to how the bannerin
g was to be conduc
t-ed.  Those i
nstructions came through him, and it is clear from 
his testimony that Stewart was relying on his exper
ience with 
similar bannering activities in California and Arizona to advise 
the banner holders in this dispute.  Fu
rther, a
 manager of one of 
the entities being bannered testified that at one point he was 
directly involved in a telephone conversation with Stewart 
about what that entity needed to do in order for the Respon
d-ents to cease their bannering activity.
9  Stewart did n
ot deny 
this conversation.   
 Stewart also testified that one of the other special represent
a-tives of the Regional Council who was assisting with the ba
n-nering activities was Bruce Bachman.  Earlier, several witnes
s-es10 for the General Counsel had testifie
d that when they co
m-plained about the bannering activity at sites where they were 
employed, Bachman appeared to discuss the ma
tter with them, 
and offered them his business card.  The card indicates that 
Bachman is a special representative of the Regional C
ouncil.  
(GC Exh
s. 38
, 67.)
 Following Stewart
™s testimony, it is obvious that the Regio
n-al Council was intimately involved with the two locals in o
r-ganizing and coordinating the bannering and handbilling, and 
instructing the persons manning the ba
nners as 
to how they 
should conduct the
mselves.  This was true at all the locations 
named in the complaint.  Clearly
, the Regional Council was 
acting in concert with the two l
ocals regarding the bannering 
activity.  Further, the presence of Bachman at several banne
ring 
sites, where he answered questions from management repr
e-sentatives and identified himself as a 
ﬁspecial represent
ative
ﬂ of 
the Regional Council, establishes that he was holding himself 
out to others as an agent of the Regional Cou
ncil.
11   9 The testimony about this conversation came from Les Carriel, 
manager for Deer Va
lley Lodging/Premier Resorts of Utah. 
 10 Blake Weathers and Scott Greenstreet
 11 The Board appl
ies the common law principles of agency when d
e-termining whether an employee is acting with either actual or appa
rent 
                                                                                                                       CARPENTERS SOUTHWEST
 REGIONAL COUNCIL L
OCALS 
184
 & 1498
 (NEW STAR
) 627 Accordingly
, I conclude that the Regional Cou
ncil is jointly 
responsible with Local
s 184 and 1498 for the bannering acti
vity 
that occurred at each and every location named in the co
m-plaint.  The Regional Council certainly had know
ledge of that 
activity, participated 
in it, and clearly did not di
savow it.  The 
three Respondents are jointly liable for the co
nduct at all the 
bannering sites specified in the complaint.
12    C.  The Locations 
where Bannering O
ccurred  
 There is almost no dispute as to what transpired at ea
ch of 
the 19 sites where bannering occurred, as alleged in the co
m-plaint.  However, I feel it necessary to at least in summary fas
h-ion set forth the basic facts of what occurred at each loc
ation.  
 1.  Utah Transit Authority
 Utah Transit Authority (UTA) is
 engaged in provi
ding public 
transportation services in Salt Lake and five adjoi
ning counties.  
UTA hired Jacobsen Construction Co., Inc. (Jacobsen) to pe
r-form construction work on a building at UTA
™s rail service 
center located in Midvale, Utah.  On about
 January 26, Jaco
b-sen hired New Star as a subcontractor on this project.  New Star 
was primarily engaged as a concrete subcontractor on the pr
o-ject.  New Star was still engaged on the project at the co
m-mencement of the strike on April 26, and its work ther
e conti
n-ued until about August 6.
 On about May 24, Locals 184 and 1498 sent two 
ﬁNotice of 
Labor Dispute
ﬂ letters to Jacobsen.  (GC Exh. 2.)
13  Sometime 
that same month, the Respondents e
stablished, and have since 
maintained, a banner in front of UTA
™s adm
inistr
ative offices 
in Salt Lake City, Utah.  The banner has usually been held by 
two to three agents of the Respondents, and has been displayed 
on weekdays from about 9 a.m. to about 3 p.m.
14 The only 
ent
ity named on the banner was the Utah Transit A
uthor
ity.
 The banner has been displayed on a grass m
edian area at the 
front of the administrative office building.  It is located appro
x-imately 20
Œ25 feet from the entrance to the UTA parking lot 
authority on behalf of an employer when that employee makes a parti
c-ular statement or takes a particular action.  
Cooper Industries,
 328 
NLRB 145 (1999); 
Hausner Hard Chrome of KY, Inc.
, 326 NLRB 426, 
428 (1998).  At several sites, Bachman distributed business cards to 
management officials that identified him as a ﬁspecial representativeﬂ 
of the R
egional Council, and he spoke on behalf of th
e Respondents.  
This establishes that he po
ssessed both actual and apparent authority on 
behalf of the Regional Council, at least as relates to the R
espondents™ 
bannering activity at those particular locations.  See, e.g., 
Longshor
e-men Local 6 
(Su
nset Line
 & Twine Co.),
 79 NLRB 1487, 1507
Œ15
08 
(1948); 
SAIA Motor Freight, Inc.,
 334 NLRB 979 (2001).
     
 12 Contrary to the position taken by counsel for the Respondents in 
his posthearing brief, it is not necessary to establish an agency relatio
n-
ship between th
e three Respondents.  It is adequate to simply esta
blish 
that the three U
nions were acting in concert, and were each jointly 
liable for the bannering activity at every location alleged.
 13 These ﬁNotice of Labor Disputeﬂ letters were described in detail 
earlier in this decision.
 14 As the parties stipulated that the banners were generally di
splayed 
at these times and days, I will not note them further.  The times and 
days will, hereafter, only be mentioned if they differ from the stipul
a-tion.  Similarly, th
e language on the ba
nners, size, shape, and color was 
stipulated to by the parties, and set forth above.  It will not be further 
noted, unless the need arises.
 and approximately 120 feet from the entrance to the office 
buildi
ng itself.  The banner has a
lways been displayed at this 
same location, and is visible to anyone entering the facility 
through the main entryway.  (GC Exh. 40.)   
 In conjunction with the display of the banner, han
dbills have 
been distributed to passers
-by who approach the people ma
nning 
the banner.  The handbills name UTA and e
xplain that Locals 
184 and 1498 have a dispute with New Star.  (GC Exh. 3.)
15   New Star completed its work on the UTA rail service center 
on about August 6.  However, as of the date
 of the hea
ring, the 
banner was still being displayed at UTA
™s administrative offi
c-es.  New Star has not performed any work at the UTA admini
s-trative o
ffices during the period of time that the banner has 
been displayed there.  
 2.  Research Park Associates
 Research Park Associates, Inc
. (RPA) develops research r
e-lated facilities in university research parks, and it also manages 
property.  RPA owns and manages certain office buil
dings in 
Salt Lake City, Utah
, in an area called Research Park.  RPA had 
engaged
 New Star as the general contractor on a remodeling 
project at one of its buildings located on Komas Drive, Salt 
Lake City, Utah.  New Star was still engaged on this project at 
the commencement of the strike on April 26, and its work there 
continued until 
about May 28.  RPA also owns an office buil
d-ing at 421 Wakara Way, Salt Lake City, and leases all of the 
space to tenants.  This building is part of an interco
nnected 
three
-building complex that includes buildings l
ocated at 419 
and 423 Wakara Way.  (GC Ex
h. 9.)  RPA manages these 
buildings and has its office at the building at 423 Wakara Way.  

Fourteen tenants occupy space in the office complex. 
 On about May 4, Locals 184 and 1498 sent a 
ﬁNotice of L
a-bor Dispute
ﬂ letter to RPA notifying it of their disput
e with 
New Star and their intention to engage in 
ﬁprotest activ
ities.
ﬂ  On that same day, the Respondents esta
blished a banner outside 
the building located at 421 Wakara Way, Salt Lake City, Utah, 

which banner named Research Park Associates.  The banner 
has been primarily located on a grassy area between the buil
d-ing and Wakara Way.  It is located within approx
imately 20
Œ30 feet of the driveway that leads from Wakara Way to the parking 
lot for the three
-building complex.
16  The entry door is appro
x-imately 2
25Œ300 feet from the location of the banner.  Howe
v-er, the banner is clearly visible to individuals who enter the 
par
king lot from Wakara Way.  (GC Exh
s. 8, 9.)
 There are usually three people stationed with the banner.  
They have handbills available for di
stribution, upon request, 
which name New Star and RPA and explain the n
ature of the 
dispute.  New Star completed its work on the 585 Komas 
Buil
ding on about May 28.  New Star has not performed any 
work on the buildings at the three
-building complex on Waka
ra 
Way during the time that the banner has been displayed.  Ho
w-ever, as of the time of the hearing, the banner was still being 
displayed at this location.
 15 The handbills were described in detail earlier in this dec
ision.
 16 During periods when the l
awn sprinklers are on or the lawn is b
e-ing mowed, once or twice a week, the banner has been displayed on the 
opposite side of the driveway, approximately 30 feet from the driv
e-way.
                                                                                                                                                          DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 628 3.  Prudential Utah Real Estate
ŒMain Street 
office 
 Ironwood Partners of Utah, LLC (Ironwood Partners
) is a r
e-al estate development firm engaged in the construction of Iro
n-wood condominiums near Park City, Utah.  At the commenc
e-ment of the strike, New Star was engaged by Ironwood Partners 
as the general contractor on the Ironwood condominium pr
o-ject.  As 
of the time of the hearing, New Star
™s work was ong
o-ing.  
 Prudential Utah Real Estate (Prudential) is a real e
state agent 
and broker with se
veral offices in Park City, Utah, including its 
Main Street office, its Saddleview o
ffice, and its Pinebrook 
office
.  Prudential is a party to an agreement with Ironwood 
Partners to serve as the listing agent for the Ironwood cond
o-min
iums.
 Prudential
™s Main Street office is located at the corner of 
Main Street and Heber Avenue.  There are two other tenants in 

the build
ing, and all persons entering the building may use the 

same entrance.
 On April 27, the Respondents sent a 
ﬁNotice of Labor Di
s-pute
ﬂ letter to Prudential.  From on about April 26, until on 
about May 13, the Respondents maintained a banner outside of 

Prudent
ial
™s Main Street office.  The banner was located on the 
sidewalk immediately in front of Prudential
™s building and was 
about 12
Œ13 feet from the front door of the building.  It was 
clearly visible to anyone wanting to enter Prudential
™s offices.  
The bann
er named Iro
nwood Partners. 
 There were usually between two to four people stationed 
with the banner.  The people manning the ba
nner had handbills 
available for distribution.  However, the only witness to te
stify 
about this location indicated that she had 
never seen any of the 
handbills being passed out.
17  The handbills named New Star, 
Ironwood Par
tners, and Prudential, and explained the nature of 
the di
spute.  (GC Exh. 46.)
 It is undisputed that while Prudential is the listing agent for 
Ironwood condomini
ums, it has no direct bus
iness relationship 
with New Star.  
 4.  Prudential Utah Real Estate
ŒSaddleview 
office
 Prudential
™s Saddleview office is located on Park Avenue, 
Park City, Utah, in a four
-building commercial office complex 
near the intersection of 
Park Avenue and Sa
ddleview Drive.  
Prudential occupies space in three of the four buildings in the 

complex.  
 On about the beginning of May, the Respondents e
stablished 
a banner outside of the Saddleview office at the inte
rsection of 
Park and Saddleview.  
(GC Exh. 47.)  The banner was located 
on a grassy area near the inte
rsection, and it was approximately 
100 feet from the entrance to the parking area of the office 

complex off of Saddleview Drive.  The driveway entrance off 
of Sa
ddleview Drive is the main 
entrance to the parking area of 
the office complex, and it is the one generally used by Prude
n-tial
™s clients.  The banner was clearly visible to anyone entering 
Saddleview Drive from Park Avenue.  The banner was appro
x-imately 50 feet from the buildings of 
the co
mplex.  (GC Exh. 
48.) 
 17 Kimberly Vega, Prudential™s chief admi
nistrator.
 The banner was displayed at this location from the beginning 
of May until about the beginning of August.  It was usually 
held by two or three individuals.  The ba
nner named Prudential 
Real Estate.  The only witness who testifie
d about this location 
indicated that she never saw any handbills being distributed by 
the people manning the banner.
18 As was noted above, it is undisputed that Pr
udential has no 
direct business relatio
nship with New Star.
 5.  Prudential Utah Real Estate
ŒPinebrook 
office 
 Pudential
™s Pinebrook office is located on Pin
ebrook Road, 
Park City, Utah.  It is near the intersection of Pinebrook Road 
and Kilby Road, which is the frontage road just south of I
-80 at 
exit 143.  The office consists of two buil
dings bot
h of which are 
occupied exclusively by Prudential.  The entrance to the par
k-ing area of the Pr
udential offices is off of Pinebrook Road and 
is about 30 feet from the intersection.  (GC Exh. 50.)  
 On about May 24, the Respondents e
stablished a banner near 
the Pinebrook office.  It named Prudential Real Estate.  The 
banner faces Kilby Road.  For about 
60 days starting May
 24, 
the banner was displayed at one of two loc
ations, which were 
about 20
Œ25 feet and about 40 feet, respectively, from the inte
r-section o
f Kilby Road and Pinebrook Road.  For the period of 
approximately 30 days before the hearing, the banner was di
s-played at a location about 60 feet from the inte
rsection.  In any 
event, at all three locations, the banner was clearly visible to 

anyone passin
g on the frontage road and would be clearly vis
i-ble to an
yone approaching the Prudential office from Salt Lake 
City.  From Kilby Road, the banner would be visible at all three 

locations, and visible from I
-80 at its last location.
 Two or three individuals 
usually held the banner.  The one 
witness who testified about the Pinebrook loc
ation indicated 
that he had never observed any of the people manning the ba
n-ner distributing handbills.
19   6.  East
-West Partners, Inc.  
 East
-West Partners, Inc. (East
-West Pa
rtners) is a real estate 
developer with its headquarters in Beaver Creek, Col
orado.  It 
operates in various 
States through separate divisions or offices, 
each of which is a separate legal entity, including East
-West 
Partners
ŒUtah and East
-West Partners
ŒDen
ver.  Bernie Niznik, 
a vice
 president of construction for East
-West Partners
ŒDenver, 
testified that all the East
-West Partners divisions are interrela
t-ed, and that the parent company, East
-West Partners, Inc. owns 
100 percent
 of East
-West Partners
ŒDenver.
20 East
-West Partners is engaged in the construction of two pr
o-jects near Park City, Utah
, through a co
mpany called Empire 
Mou
ntain Village, LLC.  Since April 5, New Star has been 
engaged, pursuant to a contract with Empire Mountain Village, 

LLC, as the gen
eral contractor on the construction of the two 
projects. 
 East
-West Partners
ŒDenver, Inc. (East
-West Denver) is a r
e-al estate developer with an office located at 1610 Little R
aven, 
Denver, Colorado.  East
-West Denver has no direct involv
e-18 Chris Robertson, Pru
dential™s Saddleview office branch br
oker.
 19 Court Klekas, Prudential™s Pinebrook o
ffice branch broker.
 20 Presumably, the parent company also owns at least some percen
t-age of East
-West Partners
ŒUtah.
                                                                                                                        CARPENTERS SOUTHWEST
 REGIONAL COUNCIL L
OCALS 
184
 & 1498
 (NEW STAR
) 629 ment in the constr
uction of the two projects near Park City, 
Utah regarding which New Star is serving as general 
contra
c-tor.  (Although, as I have noted, the East
-West Partners div
i-sions are interrelated, with the parent company owning an i
n-terest in the div
isions.)
 On abou
t April 27, Locals 184 and 1498 sent two 
ﬁNotice of 
Labor Dispute
ﬂ letters to East
-West Partners.  (GC Exh. 2.)  On 
about May 21, the Respondents established a ba
nner outside of 
the Park Place Lofts building, which houses the offices of East
-West Denver.  
At this location, the banner was on the public 
sidewalk approx
imately 50 feet from the main entrance to the 
building used by East
-West Denver and its cu
stomers.  It was 
also approximately 20 feet from the entrance to Zengo, a re
s-taurant owned by East
-West 
Denver.  At this location, the ba
n-ner was visible from the entrance to the building.  The ba
nner 
remained in this location for approximately 2
-1/2
 weeks, after 
which it was moved to a plaza location approx
imately 40 feet 
from its original location.  (GC Ex
hs. 4, 6, designated as 
ﬁBan-ner Location #2.
ﬂ)  At this second loc
ation, the banner was 
approximately 90 feet from the building e
ntrance and about 60 
feet from the entrance to Zengo.  The banner r
emained visible 
from the entrance to the building used by Ea
st-West Denver 
and its customers.  After 
1 day, the banner was relocated to a 
spot approximately 20 feet from its original location.  (GC Exh. 
6, designated by 
ﬁBanner Loc
ation #3.
ﬂ)  At this location, the 
banner was approximately 70 feet from the building
 entrance 
and about 18 feet from the entrance to Zengo.  The banner r
e-mained at this location until on about August 10 or 11.  
 The banner, which has been held up by between three and 
five individuals, names East
-West Partners.  The banner hol
d-ers have als
o handed out handbills e
xplaining the nature of the 
dispute, and mentioning East
-West Par
tners and New Star.  
(GC Exh. 3
.)   7.  Terry Staples 
 As noted earlier, Ironwood Partners is a real estate develo
p-ment firm engaged in the construction of the Ironwoo
d cond
o-miniums near Park City, Utah.  At the commencement of the 

strike against New Star on about April 26, New Star was e
n-gaged by Ironwood Partners as the general contractor on the 
Ironwood co
ndominium project.  At the time of the hearing, 
New Star
™s wor
k on the project was continuing.  
 Terry Staples is a real estate developer whose office and 
place of business is located on St. Paul Street, Denver, Color
a-do.  The building also houses various other tenants.  Staples 
made a personal investment in the Iron
wood condomi
nium 
project of $50,000, which repr
esented approximately eight
-tenths of 
1 percent of the total investment in the project.  He 
has had no planning or decisionmaking function with the pr
o-ject si
nce about April 
2002.  He has had no current or pas
t di-rect rel
ationship with New Star.  
 On April 27, Local
s 184 and 1498 mailed a 
ﬁNotice of Labor 
Dispute
ﬂ letter to Staples
™ office address.  (GC Exh. 2.)  From 
about the last week of May until about June 28, the Respon
d-ents established a banner on the si
dewalk in front of St
aples
™ office building, approximately 8 feet from the entrance.  The 
banner faced St. Paul Street and was about 30 to 40 feet from 
the intersection of St. Paul and Second Avenue.  It was visible 

from both St. Paul Street and Second Ave
nue.  
 Two to five people manned the banner, and it named St
a-ples/Ironwood.  The banner holders had han
dbills available for 
distribution upon request.  Terry Staples testified that he asked 
for a handbill and was given one.  Otherwise, he did not view 

any 
handbills being distributed.  The handbills named St
a-ples/Ironwood and New Star, and explained the nature of the 
dispute.  (GC Exh. 24.)  
 Terry Staples testified that as a result of the banner display, 
he received negative rea
ctions from the public, in th
e form of 
anonymous messages left with his answering service, and was 
told by his landlord that other tenants were complai
ning about 
the adverse affect on their businesses caused by the banner.
21 8.  Zermatt Resort & Spa  
 Matterhorn Development, LLC (Matt
erhorn) is a real estate 
developer engaged in the construction of the Zermatt Resort & 
Spa l
ocated on West Resort Road, Midway, Utah.  The project 
consists of the construction of a hotel, condomin
iums, and an 
exhibition buil
ding.  Since about February 11, 
2002, Okland 
has been engaged, pursuant to a contract with Matterhorn, as 
the general contractor on the project.  
 The Zermatt project is fenced and, since at least the begi
n-ning of June, there has been two gates esta
blished at the project.  
One gate, loca
ted on North Hom
estead Drive, is the Okland 
gate.  The second gate is used by su
bcontractors to enter the 
jobsite.  (GC Exh. 71.)
22 On about May 19, Locals 184 and 1498 sent a 
ﬁNotice of 
Labor Dispute
ﬂ letter to Robert Fuller, a principal of Matte
r-horn.  (
GC Exh. 2.)  At the beginning of June, the Respo
ndents 
established a banner near the Okland gate.  The ba
nner named 
Zermatt Resort & Spa.  Handbills were present with the banner.  

The handbills named Zermatt Resort & Spa and O
kland, and 
explained the natur
e of the dispute.  (GC Exh.
 3.)  The banner 
remained at this location for the entire period the Respo
ndents 
engaged in bannering activity with the exception of approx
i-mately a 
3-hour period on June 24.  On that date at approx
i-mately 10 a.m., the Respondent
s moved the banner to a location 
directly across the street from the Zermett sales o
ffice trailer.  
The banner was located about 30 feet from the sales trailer.  It 
remained at that location until about 1 p.m., when it was moved 
back to the Okland gate.
 During the time that the banner was located near the sales o
f-fice, there were three individuals manning the banner, and a
n-other two individuals identified as being affiliated with the 
Respondents standing nearby.  A witness testified that du
ring 
21 At the hearing, I reserved ruling on an objection f
rom cou
nsel for 
the Respondents that such testimony reporting on the reaction by third 
parties to the bannering was inadmi
ssible as hearsay.  I now conclude 
that such testimony does not constitute hearsay, as it is not being o
f-fered for the truth of the ma
tter asserted, namely the complaints the
m-selves, but rather to show the reaction of third parties, and the impact of 
that reaction on the managers or principals of the neutrals.  Accordin
g-
ly, I will admit this testimony into evidence.
 22 Although it appear
s that this is a common situs construction pr
o-
ject with a reserve gate system, the General Counsel does not allege in 
eith
er the complaint or in his post
hearing brief any violation of Sec
. 8(b)(4)(i)(B) of the Act at this location.
                                                             DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 630 the time tha
t the banner was displayed near the sales office, he 
did not see any handbills being distributed.
23  9.  Black Diamond/Premier Resorts  
 Silver Lake Developers, a company that owns and develops 
real estate, has been engaged in the construction and develo
p-ment of the Black Diamond condominium project near Park 
City, Utah.  Beginning in about May 2002, New Star was e
n-gaged pursuant to a contract with Silver Lake Developers as a 
subcontractor
 on the Black Diamond project. 
 New Star co
m-pleted is work on this pr
oject in March 2003.
 Premier Resorts is a property management company.  Pre
m-ier Resorts of Utah, a property management company, is a 
wholly owned subsidiary of Premier Resorts.  Premier Resorts 

of Utah does business as Deer Valley Lodging, also a property 
management co
mpany.  Both Premier Resorts and Deer Valley 
Lodging maintain offices at 1375 Deer Valley Drive in Park 

City, Utah.  Deer Valley Lodging manages the Black Diamond 
condominiums pursuant to a relationship with the Black Di
a-mond homeowners associ
ation.  Premier R
esorts has no similar 
relationship with the Black Diamond homeowner association.  
Neither Deer Valley Lodging nor Premier Resorts has any d
i-rect business relationship with New Star.
 On about May 13, the Respondents e
stablished a banner nea
r the offices of Premier Resorts and Deer Valley Lodging.  It 

remained there until about the first week of August.  The ba
n-ner named Black Diamond/ Premier.  There are two entrances 

to the parking area of the building occupied by Premier and 
Deer Valley.  
The banner was located about 20 feet from one 
parking entrance and about 60 feet from the other parking e
n-trance.  Also, the banner was located approximately 200 feet 
from the main entrance to the building and about 160 feet from 
the north entrance to the 
building.  (GC Exh. 52.)
 There were usually three people stationed with the banner.  
The people manning the banner would distribute han
dbills if 
someone approached them.  The handbills name Black Di
a-mond Lodge/Premier Resorts and also New Star.  In e
xplain
ing 
the nature of the dispute, the handbills indicate that, 
ﬁNew Star 
is performing construction services for Premier R
esorts Black 
Diamond Lodge project.
ﬂ  That statement is somewhat inacc
u-rate, as there is no direct business relationship b
etween either 
Deer Valley Lodging or Premier Resorts and New Star.  Ho
w-ever, an argument can certainly be made, as the handbill a
t-tempts to make, that the named neutrals are benefi
ting from the 
construction work performed by New Star. 
 On August 16, Kim McClelland, presi
dent of Premier R
e-sorts of Utah, sent a letter to New Star advising it that Pr
emier 
had been named in its labor dispute with Locals 184 and 1498.  

The letter went on to advise New Star that Premier did not wish 
to be embroiled in this dispute and asked New
 Star to resolve 
its dispute with the Unions.  Finally, the letter a
dvised New Star 
that if Premier became aware that any of its clients intended to 
use New Star, it would advise them of the labor dispute.  (GC 
Exh. 53.)  Leslie Carriel, Deer Valley Lodgin
g™s manager of 
security, drafted this letter after several convers
ations with 
Patrick Stewart, a Regional Council special represe
ntative.  
23 Sean Nelson, Okland™s
 assistant superi
ntendent.
 Stewart suggested most of the la
nguage contained in the letter.  
Stewart also told Carriel that writing the letter wo
uld be in e
x-change for the removal of the banner.  Carriel sent Stewart a 

copy of the letter signed by McClelland.  
 10.  Exclusive Resorts  
 As noted earlier, Ironwood Partners is a real estate develo
p-ment firm engaged in the construction of the Ironweed 
cond
o-
miniums near Park City, Utah.  At the commencement of the 
strike against New Star on April 26, New Star was engaged by 
Ironwood Partners as the general contractor on the Ironwood 
condomi
nium project.  At the time of the hearing, New Star
™s work on the
 project was ongoing.
 Exclusive Resorts is a private residence club that provides 
vacation homes for its members.  It maintains an o
ffice and 
place of bus
iness located at 1530 Sixteenth Street, Denver, 
Colorado
, on the 16
th Street pedestrian mall.  The bui
lding is a 
six
-story structure that houses two restaurants on the ground 
floor and other tenants in addition to Exclusive Resorts.
 As part of its normal business, Exclusive Resorts pu
rchased 
a minimum of two units at the Ironwood project.  A witness 
testif
ied that the negotiations for the purchase of these units 
could have been completed by the end of June.
24  As of July 14, 
Exclusive Resorts had entered into a final and binding purchase 
agreement regarding these units.  The closing date for the pu
r-chase of
 these units was A
ugust 27.
 Locals 184 and 1498 sent Exclusive Resorts an undated ﬁN
o-tice of Labor Disputeﬂ letter advising it of their labor dispute with 
New Star and stating that they intended to engage in protest a
c-tivities.  (GC Exh. 2.)  From about th
e end of June until about the 
end of July, the Respondents established a ba
nner outside of the 
building where Exclusive Resorts maintains its offices.  The 
banner, which was usually manned by three to five individuals, 
was located 38 feet from the entrance
 to the buil
ding used by 
Exclusive Resorts and its customers, as well as the other tenants.  
The banner was located on the sidewalk and faced the 16th Street 
pedestrian mall.  It named Exclusive R
esorts.  
 In conjunction with the banner display, the people
 manning 
the banner also distributed handbills, which me
ntioned New 
Star and Exclusive Resorts and explained the nature of the di
s-pute.  (GC Exh. 29.)  While the banner itself remained statio
n-ary, a witness testified that the individuals with the banner 
would move 
ﬁ4 or 
5 feet
ﬂ in each direction, as they would pass 
the handbills out to those people who would accept them.
25 11.  Biaggi
™s Ristorante  
 Biaggi
™s Ristorante (Biaggi
™s) is a re
staurant located in the 
Gateway Plaza mall at Second South and Fourth W
est in Salt 
Lake City, Utah.  Okland was employed by Ryan Co
mpany as a 
subcontractor to perform construction work at Biaggi
™s.  O
k-land completed its work on the Biaggi
™s project on May 24.
 On May 19, Locals 184 and 1498 sent a 
ﬁNotice of Labor 
Dispute
ﬂ let
ter to Biaggi
™s corporate offices advising it of the 
labor dispute with Okland and threatening protest activ
ities.  
(GC Exh. 2.)  A banner was maintained by the Respo
ndents at 
Biaggi
™s from at least June 16, until about July 31.  The banner 
24 Eva Miller, director of human resources for Exclusive R
esorts.
 25 Eva Miller.
                                                                                                                        CARPENTERS SOUTHWEST
 REGIONAL COUNCIL L
OCALS 
184
 & 1498
 (NEW STAR
) 631 named Biaggi
™s Ristorante.  A witness testified that he o
b-served the banner specifically on June 16, when it was l
ocated 
approximately 20 feet from the front of the restaurant.  Howe
v-er, the wi
tness noticed that approximately 20 minutes after he 
first observed it, the ba
nner had been moved to a loc
ation only 
10 feet from the front door to the restaurant.
26   There were three individuals stationed with the banner on 
June 16.  They had han
dbills in a bag on the ground, which they 
distri
buted to people who came up and talked
 to them.  The 
handbill named both Biaggi
™s Ristorante and Okland, and e
x-plained the nature of the dispute.  (GC Exh. 3.) 
 12.  Brigham Young University
 Brigham Young University (BYU) is a university with a 
campus located in Provo, Utah.  Since about April
 25, 2002, 
Okland has been engaged, pursuant to a contract with BYU, as 
the general contractor on the construction of the Joseph F. 
Smith Building on the campus in Provo, Utah.  The project is 
located in the middle of the BYU campus.
 On about May 17 and 19
, Locals 184 and 1498 sent 
ﬁNotice 
of Labor Dispute
ﬂ letters to BYU.  (GC Exh. 2.)  Since about 
mid
-June, and continuing to the time of the hearing, the R
e-spondents established a banner at the inte
rsection of Bulldog 
Avenue and East Canyon Road in Provo.  
This inte
rsection 
constitutes one of the main entrances into the campus.  The 

banner is located on the sidewalk of East Canyon Road and 
faces that street.  It is approximately 20 feet from the interse
c-tion.  (GC Exh. 75
.)  The banner is visible to pede
stri
ans and 
drivers on both East Canyon Road and Bulldog Avenue.  The 

banner names Bri
gham Young University. 
 There are two to three individuals manning the ba
nner.  They 
have in their posse
ssion a stack of handbills.  The handbills 
name both Brigham Young Uni
versity and Okland, and explain 
the nature of the dispute.  (GC Exh. 3.) 
 13.  University of Utah  
 Since about June 23, Okland has been engaged pu
rsuant to a 
contract with the Un
iversity of Utah, as the general contractor 
on the construction of an indoor 
athletic practice facility at the 
campus in Salt Lake City, Utah.
 On about June 15, Locals 184 and 1498 sent two 
ﬁNotice of 
Labor Dispute
ﬂ letters to the University of Utah advising it of 
their labor dispute with Okland and threatening protest activ
i-ties. 
 (GC Exh. 2.)  Since on about July 8, and continuing, the 
Respondents established a banner near the intersection of Foo
t-
hill Boulevard and Wakara Way in Salt Lake City.  (GC Exh. 
14.)  The banner names the Unive
rsity of Utah.
 The intersection of Foothill a
nd Wakara Way const
itutes an 
entrance into the University of Utah property.
27  The banner 
26 Jeremy Evans, Okland project engineer.
 27 This area is called Research Park.  There are 37 building within 
Research Park.  Some of these building
s are owned by the Un
iversity, 
some by private owners, and some by a research foundation that is, in 
turn, a wholly owned subsidiary of the Un
iversity.  Considerable time 
was taken during the hearing in co
nsidering the ownership of these 
buildings and of t
he land they are built upon.  (GC Exh. 42.)  Charles 
Evans, the University of Utah™s 
director of Research Park and Real 
Property Administration, testified at length about these matters.  Ho
w-ever, the only finding that is really relevant to the matters in d
ispute is 
was located approximately 20 to 30 yards from this interse
c-tion.  (GC Exh. 43.)  There is no sidewalk near the banner loc
a-tion and there is no vehicular parking where
 the banner is loca
t-ed.  Foothill is a six
-lane road and is a high tra
ffic area.
 The individuals stationed with the banner have han
dbills in 
their possession. The handbills mention the University of Utah, 
but, instead of mentioning Okland and the athletic 
practice 
facility, New Star and the project in Research Park are mention.  
(GC Exh. 3.)
28   14.  America First Credit Union
ŒCorporate 
campus
 America First Credit Union (America First) is a financial i
n-stitution that loans money and takes deposits from its 
members.  
America First has contracted with Okland to pe
rform certain 
construction work.  Okland built Ame
rica First
™s data center at 
its corporate campus in Riverdale, Utah.  It also built the Jordan 
Landing branch office facility.  Since about June 23, O
kland 
has been engaged as the general contractor on the construction 
of a branch office facility in Draper, Utah.
 On May 19, Locals 184 and 1498 sent a 
ﬁNotice of Labor 
Dispute
ﬂ letter to America First advising it of their di
spute with 
Okland and threateni
ng protest activities.  (GC Exh. 2.) Ther
e-after, on July 1, the Respondents esta
blished a banner in front 
of the operations center building at America First
™s corp
orate 
campus.  (GC Exh. 32
.)  The banner named America First 
Credit Union.
 America First
™s he
adquarters, or corp
orate campus, consists 
of several buildings i
ncluding the operations center, the data 
center, and the commercial center.  In addition, one of America 

First
™s buildings on the campus is leased to Federal Express.  
The America First campus
 is located in a rural area, and it sits 
on land between two freeways, I
-15 and I
-84. The banner established by the R
espondents faced Cozy Dale 
Road, which runs through the campus and in front of the oper
a-tions center.  Between the banner location and the 
operations 
center building itself is a parking lot that services employees 
and members who have business at the operations center and 
the commercial center building.  The banner was located a
p-proximately 22
Œ30 feet from the main entrance to the parking 
lot
.  Employees and members of America First seeking access 
to the operations center and the commercial center buil
dings 
use this main parking entrance.  The banner location was a
p-proximately 260 feet from the entrance to the operations center 
building if mea
sured in a straight line.  It was also approximat
e-ly 400 feet from the entrance to the data center, which sits 
across Cozy Dale Road.  (GC Exh. 32.)
 The banner remained at this location from about July 1 to 
about July 20, and then again from about July 26 
until about the 
beginning of September.  There were usually three banner ha
n-dlers stationed with the banner.  At times they would hold up 
the banner, and, according to one witness, at other times the 
that the land within Research Park is the property of the University of 
Utah.  
 28 Apparently, the Respondents were confusing the work being pe
r-formed by Okland for the University on the indoor athletic practice 
facility, with the work that New S
tar had pe
rformed for Research Park 
Associates remodeling one of the buildings it owned in the R
esearch 
Park area, which land was University property.  (GC Exh. 42.)  
                                                                                                                                                          DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 632 banner was staked in the ground.
29  The people with the 
banner 
would distribute handbills when someone asked for one or 
when a car stopped.  The handbills named Okland and America 
First Credit Union, and explained the nature of the dispute.  
(GC Exh. 31.)
 Counsel for the General Counsel called as a witness Cale
b Jeppsen, who works for America First at the corporate campus.  
He testified that he saw the banner on July 21, and apparently 
decided to investigate the situation.  He approached one of the 
people manning the banner and asked what was g
oing on.  The 
pers
on responded that he could not give out any information, 
and if Jeppsen wanted to learn about what was going on, 
Jeppsen should call the number on the handbill, one of which 

he gave to Jeppsen.  Jeppsen admitted on cross
-examination 
that in his affidavit p
rev
iously given to the Board, he indicated 
that he got the banner handler to give him more info
rmation 
only by 
ﬁprodding
ﬂ him.  However, later in his testimony 
Jeppsen d
enied using the word 
ﬁprodding
ﬂ when giving his 
affidavit, and suggested that the Board
 agent taking the stat
e-ment had selected the word. In any event, Jeppsen test
ified that 
the banner handler said that America First had hired Okland to 

construct some buildings, that Okland was 
ﬁbrea
king working 
laws
,ﬂ and that the 
ﬁCarpenters Union
ﬂ was 
ﬁprotesting
ﬂ and 
would co
ntinue to do so until Okland 
ﬁsigned.
ﬂ30   15.  America First Credit Union
ŒJordan Landing  
 America First
™s Jordan Landing Branch office is in West 
Jordan, Utah.  The office is located in a retail and bus
iness park 
consisting of offi
ce buildings, dentist offices, four financial 
institutions, and some residential dwellings.  The o
ffice is at the 
intersection of Jordan Lan
ding Boulevard and Campus View 
Drive.  (GC Exh. 33.)  
 As noted above, on about May 19, Locals 184 and 1498 sent 
a ﬁNotice of Labor Di
spute
ﬂ letter to America First.  (GC Exh. 
2.)  On about July 22, the Respondents established a banner 
near the Jordan Landing branch office, which banner named 

America First Credit U
nion.  The banner faces Jordan Landing 
Boul
evard and is 
about 35 feet from the intersection of Jordan 
Landing Boulevard and Campus View Drive.  The ba
nner is on 
a jogging path next to a pedestrian walkway.  It is approximat
e-29 I do not accept the testimony of Caroline Twitchell, security dire
c-tor for America Fi
rst, that the banner was occasionally staked into the 
ground.  From the testimony of almost all other witness, and from 
viewing the numerous photographs, it is clear that the banners were 
framed with semi
-rigid material, likely PVC, and did not have legs. 
 Accordingly, the banners could be held in place, or leaned up against 
some objects, but could not be ﬁstakedﬂ into the ground.
 30 I do not find Jeppsen to be a credible witness.  From his d
emeanor 
when testifying on cross
-examination, it was apparent that
 he harbored 
animosity toward the Respondents.  Further, whether he a
uthored the 
word ﬁpro
ddingﬂ in his affidavit or not, it is obvious from his testimony 
that prodding was exactly what he did.  He admitted asking the banner 

handler whether he was being pa
id, and how he could be standing with 
the banner and not know what the matter was all about.  While the 
banner handler may have ultimately offered a reluctant e
xplanation 
about the nature of the dispute, I have no confidence in Jeppsen™s wil
l-ingness to tru
thfully set forth that explanation.  Therefore, I do not 
accept his testimony.
 ly 160 feet from the banner location to the Jordan Landing 
branch building entrance.  
 Ingress and egress to and from the Jordan Landing parking area 
and branch buil
ding is only off of Campus View Drive.  Therefore, 
anyone seeking access to the branch o
ffice from the north would of 
necessity have to drive immediately by the ba
nner.  
 There ha
ve usually been three people stationed with the ba
n-ner.  Blake Weathers, the Jordan Landing branch ma
nager, 
testified that he had seen these people with the banner hand out 

only one handbill since the banner was established on July 22.  
As of the date of t
he hearing, the banner was still being mai
n-tained.
 On July 22, Weathers approached the people with the ba
n-ner.  He asked them what they were doing and one of the ba
n-ner ha
ndlers showed him a business card and told him if he had 
questions, he could call the
 number on the card.  Subs
equently, 
a man who ident
ified himself as Bruce Bachman, a special 
representative with the Regional Council, appeared at Weat
h-ers
™ office.  Bachman explained to Weathers the Respo
ndents
™ position that they had a First Amendment ri
ght to pr
otest the 
dispute with Oakland and America First, and that the banner 
would be removed if America First could get Okland to 
ﬁfix the 
problem.
ﬂ  Weathers expressed his opinion that what the R
e-spondents were doing was 
ﬁmorally wrong,
ﬂ because the me
s-sage on the ba
nner was not truthful.  The conversation ended 
with the men disagreeing. 
 16.  NPS Pharmaceuticals
 NRS Pharmaceuticals (NPS) has been engaged in the co
n-struction of an office and laboratory located at 383 Colorow 

Road in Salt Lake City, Utah
.  Since at least January 2004, 
Okland has been engaged, pursuant to a co
ntract with NPS, as 
the general contractor on that project.  On May 19, Locals 184 

and 1498 sent a 
ﬁNotice of Labor Dispute
ﬂ letter to NPS advi
s-ing it of their disputed with Okland an
d threatening protest 
activities.  (GC Exh. 2.)  
 The construction of the NPS office and laboratory is being 
done at a jobsite within the Research Park Area.  (GC Exh. 43.)  

In addition to the building being constructed, NPS cu
rrently 

occupies another buil
ding within R
esearch Park on Chipeta 
Way.  At about the end of June, the Respondents esta
blished a 
banner near the NPS building located at 240 Chipeta Way, Salt 

Lake City, Utah.  The banner faces Chipeta Way
 and is located 
about 50
Œ100 yards from the inter
section of Chipeta Way and 
Wakara Way.  (GC Exh. 43.)  The banner names NPS Pharm
a-ceutical.  It is positioned about 15
Œ20 feet from the entrance to 
the par
king area used by the NPS personnel.
 There have usually been three people stationed with the ba
n-ner. 
 These banner handlers have handbills available upon r
e-quest.  The handbills mention NPS Pharmaceutical and Okland, 

and explain the nature of the dispute.  (GC Exh. 22.)  The ba
n-nering conti
nued as of the date of the hearing.  
 17.  Resorts West  
 Resorts 
West is a resort, lodging and property ma
nagement 
company located in Park City, Utah.  It maintains its offices at 
4343 North Highway 224 in Park City.  Around the end of A
u-gust, Resorts West entered into an agreement with the develo
p-ers of the Ironwood co
ndominium project to serve as the hom
e-                                                            CARPENTERS SOUTHWEST
 REGIONAL COUNCIL L
OCALS 
184
 & 1498
 (NEW STAR
) 633 owners association manager.
31   In addition, Resorts West has 
entered into a management agreement with Exclusive Resorts 
to take care of Exclusive
™s properties at Ironwood.
32  As was 
noted above, New Star is the genera
l contractor on the Iro
n-wood condominium project.  However, Resorts West had no 

direct business relationship with either New Star or with the 

Respondents.  On June 22, Locals 184 and 1498 sent a 
ﬁNotice 
of Labor Dispute
ﬂ letter to Resorts West advising it 
of their 
dispute with New Star and threatening protest activities.
ﬂ  (GC 
Exh. 2.)
 Resorts West
™s offices are in a two
-story building on Hig
h-way 224, and it occupies space on the second floor.  On the first 

floor are two retail establishments.  At about the
 end of June, 
the Respondents established a banner outside of Resorts West 

office building.  The banner faces Highway 224, and is appro
x-imately 20
Œ30 feet from the driveway leading to the par
king 
area and the building.  The driv
eway from Highway 224 to the
 building is a
pproximately 50
-feet long.  The only access to 
Resorts West
™s parking area and office is off of Highway 224.  
(GC Exh. 56.)  The banner names Resorts West. 
 There are usually two or three people who are st
ationed with 
the banner.  These banne
r handlers have handbills available for 
distribution, which name Resorts West, Iro
nwood project, and 
New Star, and explain the nature of the dispute.  (GC Exh. 57.)  
James Ballstaedt, a director and part owner of Resorts West, 
testified that he had observe
d the banner handlers han
ding out 
handbills to people in cars that had stopped.  On one occasion, 
he observed one of the people with the banner stan
ding at the 
side of Highway 224, waving the handbills at passing moto
r-ists.
33 According to Ballstaedt, the b
annering has caused a number 
of Resorts West
™s cu
stomers to raise concerns about what was 
transpiring, and, in the case of one customer, to r
efuse to check 
in directly at the office.
34  As of the date of the hearing, the 
bannering was still continuing.
 31 Discussions between Resorts West and the developers of the 
Ironwood condominium project about the management of the property 
had been doing on for some time prior to the comm
encement of any 
banne
ring activity at Resorts West™s office location.
 32 Prior to the commencement of any bannering activity at Resorts 
West™s office location, Resorts West had entered into an agreement to 
manage at least one individual unit at the Ironwoo
d condominium 
project.
 33 Following the close of the hearing, counsel for the Respondents 
challenged the cred
ibility of Ballstaedt by filing a document entitled 
Respondents™ Request for Judicial Notice in which cou
nsel offered 
several attachments.  Alleged
ly, these attachments contradicted certain 
statements made by Ballstaedt when testifying.  Counsel for the Ge
n-
eral Counsel filed an opposition to the Request, with which I co
ncur.  I 
do not believe these documents are a
ppropriate for judicial notice, and 
should instead have been offered at trial, when opposing counsel would 
have had an o
pportunity to challenge their relevance or, for some other 
reason, their admissibility.  I am of the view that counsel™s Request 
constitutes an improper a
ttempt to offer evi
dence after the close of the 
hearing, without the opportunity for rebuttal.  As it is improper, I her
e-by deny the Request and reject the proffered documents.  Further, based 

on the evidence before me, I find Bal
lstaedt to be a credible witness.
 34 As I not
ed earlier, I am admitting testimony concerning co
m-plaints about the bannering by third parties for the limited purpose of 

establis
hing the reaction of those third parties, as well as to show the 
18.  Stampin
™ Up 
 On-Point Properties, LLC (On
-Point), a company controlled 
by the shareholders of Stampin
™ Up, has been e
ngaged in the 
development and construction of a distribution center and o
f-fice building located in Riverton, Utah, with the intent of lea
s-ing these facilities to Stampin
™ Up.  Since in about April 2003, 
Okland has been the general contractor on the co
nstruction of 
this project.  The distribution center construction was comple
t-ed on about mid
-June 2004.  Construction of the office building 
was still continuing at the time of the hearing.  
 Scott Greenstreet is Okland
™s project superintendent on the 
Stampin
™ Up project.  He is present on the jobsite on a daily 
basis.  He testified that Stampin
™ Up and its employees began 
their gradual occupati
on of the distrib
ution center around the 
end of April or the b
eginning of May 2004 and that Stampin
™ Up has increased it occupancy on a daily basis.  He has had 
personal contact with Stampin
™ Up employees at the distrib
u-tion center on a daily basis.  Based
 on Greenstreet
™s unrebutted 
testimony, I conclude that the people working in the distrib
u-tion center since the end of April or the beginning of May have 
certainly included employees of Stampin
™ Up.
35 On May 19, Locals 184 and 1498 sent a 
ﬁNotice of Labor 
Dispute
ﬂ letter to Stampin
™ Up advising it of their di
spute with 
Okland and threatening protest activities.  (GC Exh. 2.) 
 The entire perimeter of the Stampin
™ Up jobsite was fenced.  
At the time that the strike against Okland began on May 26, 

there were t
wo gates established at the jobsite.  As depicted on 
General Counsel
™s Exhibit 58, the two gates esta
blished at the 
time the strike began were located at the southern and northern 
ends of the jobsite.  The southern gate was desi
gnated as the 
Okland gate.  
As of May 26, a sign was posted at this gate r
e-serving it for the sole and exclusive use of Okland, its emplo
y-ees, suppliers, delivery people and visitors.  There was also a 

sign posted at the northern gate.  This sign stated that the nort
h-ern gate was not
 to be used by Okland, its e
mployees, suppliers, 
delivery people or visitors.  Instead, this northern gate was 
reserved for the use of everyone other than Okland.  This would 
presumably include the subcontractors and their employees, 
some of whom have been
 working on the pr
oject from May
 26 to the time of the hearing.  (GC Exh. 62.)
 However, because of asphalt work being performed at the 
northern gate, on about May
 28, the subcontractor gate was 
relocated to the middle of the southern perimeter of the jobsi
te.  
(GC Exh. 58, referred to as the Temp. General Gate.)  This 
middle gate co
nsisted of two lanes, an entry road and an exit 
road.  After May 28, the subcontractors and their emplo
yees 
used the middle gate.  At the beginning of June, the sign from 
the nor
thern gate was moved to the middle gate reserving it for 
the use of the subcontractors and their e
mployees.  Since the 
relocation of the subco
ntractor reserved gate, the northern gate 
has been used by Stampin
™ Up, its employees, and ve
ndors.  At 
reaction to the complaints by the managers or principals of 
the entity 
being ba
nnered.  The testimony is not being admitted to establish the 
truth of the statements or complaints, which would const
itute hearsay. 
 35 I found Greenstreet to be a highly credible witness, who held up 
well under cross
-examination.  I fu
lly credit his testimony.
                                                                                                                                                          DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 634 the beginn
ing of June, signs were posted at this nort
hern gate 
indicating that it was not to be used for construction access.
 On about June 4, the Respondents established a ba
nner at the 
Stampin
™ Up jobsite, which banner named Stampin
™ Up.  The 
banner was located ju
st to the right of the middle gate and was 
approximately 10 feet from the gate reserved for the use of the 
subcontractors, their employees and suppliers.  The banner 
remained at this location from about June 4, until about July 16.  
On about July 17 and 18
, the banner was relocated to the opp
o-site side of the middle gate.  At that location, the ba
nner was 
approximately 10
Œ15 feet from the middle gate and was a
p-proximately 60
Œ70 feet from the entry lane of that gate.  Gree
n-street identified a number of subco
ntractors and their emplo
y-ees that were present on the jobsite each working day during 

this period of time.
 On abut July 18, the banner was relocated to the northern 
gate.  The banner was located approximately 10
Œ15 feet from 
the entrance lane at the north
ern gate.  At the time that the ba
n-ner was stationed at the northern gate, the gate was being used 
by Stampin
™ Up, its employees and vendors.  The banner r
e-mained at this location from about July 18 until about the end 
of July or the beginning of A
ugust.  
The banner has not been 
displayed at the jobsite since that time. 
 It is important to note that, on cross
-examination, Gree
n-street acknowledged that from about mid
-June to the time of 
the hearing, a period of approximately 
3 months, there was a 
ﬁvery large
 trailer
ﬂ with the word 
ﬁOKLAND
ﬂ in 
ﬁvery large
ﬂ lettering parked just to the right of the northern most gate.  That 

was the gate being used by Stampin
™ Up, its e
mployees and 
vendors.  The trailer was being used for the storage of light 

fixtures.  While th
e trailer was located much closer to the 
northern most gate, it was between that gate and the middle 

gate, the one being used by the subcontractors and their e
m-ployees.  (GC Exh. 58.  Greenstreet places the trailer at the 

point on the exhibit where the wor
d ﬁGate
ﬂ appears, as in 
ﬁGeneral Gate.
ﬂ)  It appears that at that location, the trailer 
would have been visible to anyone traveling on the access road 

from which all persons entering or leaving the pr
oject would 
have traversed.
36 During the period of the b
annering, there were three people 
stationed with the banner.  They had handbills available for 
distr
ibution if someone stopped and asked what was going on.  
The handbills named Stampin
™ Up and Okland, and e
xplained 
the nature of the dispute.  (GC Exh. 3.) 
 On the first day of the 
banner display, June 4, Greenstreet had a convers
ation with 
Bruce Bachman, a special representative of the Regional Cou
n-cil.  The two men disagreed as to whether the Respo
ndents
™ bannering activities were 
ﬁlegal.
ﬂ  Greenstreet told
 Bachman 
that he understood that the Carpenters had a dispute with O
k-land, but he pointed out that the banner did not mention O
k-land, but only Stampin
™ Up.  In any event, the two men did not 
resolve their di
sagreement, and Bachman gave Greenstreet a 
busine
ss card.  (GC Exh. 67.)  
 36 I assume this trailer was very similar, if not identical, to the one 
displayed in a phot
ograph taken of the West Jordan Courts project, 
including the word ﬁOKLANDﬂ on the side of the trailer.  (GC Exh. 
82.) 
 19.  West Jordan Courts  
 The State of Utah, Division of Facilities and Construction 
Management, is engaged in the construction of the Third Di
s-trict Cour
thouse in West Jordan, Utah.  Okland is the general 
contractor on this proje
ct, and its co
ntract is with the State of 
Utah.  Okland began its work on this project in about October 
2003, and the work was continuing at the time of the hearing.  
 The West Jordan Courts jobsite is located in West Jordan, 
Utah and sits approx
imately 30
0 feet off of Redwood Road.  
(GC Exh. 76.)  At the time that the strike began against O
kland 
on May 26, the entire perimeter of the jobsite was fenced.  
There were three gates established on the jobsite at that time.  
The Okland gate was located at the nor
thwest corner on the 
jobsite.  It was posted with a sign, which reserved the gate for 
the sole and exclusive use of Okland, its employees, suppl
iers, 
delivery people
, and visitors.
 The subcontractor entry gate was located at the southeast 
corner of the pro
ject.  A sign was posted at this gate prohibiting 

Okland, its employees, suppliers, delivery people, and visitors 
from using this gate.  The gate was reserved for the use of ev
e-ryone other than Okland.  At the same time, a su
bcontractor 
exit gate was locat
ed at the southwest corner of the project.  It 
was marked with the same sign as was present at the subco
n-tractor entry gate.
 All of the gate signs were posted on the first day of the strike 
and remained posted until the fences surrounding the project 
were 
taken down on about mid
-July.  Jeff Hale, Okland co
n-struction project manager, testified that certain specific subco
n-tractors and their emplo
yees have been on the project every 
workday during the entire period from May 26 until the date of 

the hearing.  Th
e subcontractor e
mployees could access the 
subcontractor entry gate only off of Redwood Road.  A
p-proac
hing the jobsite from either the north or south on Re
d-wood Road, the subcontractor employees would turn onto the 

access road at the south end of the proje
ct and then proceed to 
the subcontractor entry gate.  To exit the project, the subco
n-tractor employees would use the su
bcontractor exit gate, and 
would then go south to 2200 West Street, and would then go 
either north or south from there.  (GC Exh. 76.)
 On May 17, Locals 184 and 1498 sent a 
ﬁNotice of Labor 
Dispute
ﬂ letter to the Administrative Services Depar
tment of 
the State of Utah, and on May 24 sent a similar letter to the 
city 
of West Jordan, Utah
, advising those entities of the 
locals di
s-pute with Ok
land and threatening protest activities.  (GC Exh. 
2.)  On June 3, the Respondents established a ba
nner near the 
West Jordan Courts Project.  The banner named West Jo
rdan 
Courts.  The banner faced Redwood Road and was located 
approximately 20
Œ30 feet north
 of the access road that lead to 
the subcontractor entry gate.  The distance from Re
dwood Road 
to the subcontractor entry gate itself was approx
imately 300
Œ350 feet.  The banner remained at that location for approx
i-mat
ely 
2 months.  At that location the ba
nner was clearly vis
i-ble to anyone, including subcontractors, their e
mployees, and 
suppliers, who approached the jobsite from either the north or 
the south on Redwood Road.  
 There were usually three to four banner handlers stationed 
with the banner.  Whil
e there was no testimony specif
ically 
about whether the banner handlers possessed and distri
buted 
                                                            CARPENTERS SOUTHWEST
 REGIONAL COUNCIL L
OCALS 
184
 & 1498
 (NEW STAR
) 635 handbills, presumably handbills were at least available, as a
d-mitted into ev
idence was a copy of a handbill that mentioned 
Okland and West Jordan Courts and e
xplained the nature of the 
dispute.  (GC Exh. 3.)
 The banner was usually up from about 10 or 11 a.m. until 
about 1 p.m. each day.  Jeff Hale acknowledged that the e
m-ployees of subcontractors were at work before the banner ha
n-dlers arrived, and the banner h
andlers left the project each day 

before the employees of the subcontractors finished their wor
k-day.  However, according to Hale, the subcontractors r
eceived 
deliveries of materials during the period of time when there was 
bannering activity, which hours h
e categorized as 
ﬁprime deli
v-ery time.
ﬂ  Also, during the period of 10 a.m. to 1 p.m., the 
subcontractors
™ employees would leave the jobsite for their 
breaks and lunch p
eriods, and would subsequently return to 
work through the subcontractor entry gate.
37  Hale further acknowledged that directly behind the place 
where the banner was esta
blished on June 3, and visible from 
the public street, was a trailer containing the Okland trade sy
m-
bol and the name 
ﬁOKLAND
ﬂ in large cap
ital letters.  The 
trailer is partly
 obscured by a mound of dirt in a photograph 
admitted into evidence.  However, the banner, and behind it the 
trailer with the trade symbol and half of O
kland
™s name, can 
still clearly be seen.  (GC Exh
s. 76
, 82.)  Also, while Hale
™s testimony was at this p
oint somewhat confusing, it seems that 
right next to the trailer was a white building used by Okland.  

There was no testimony co
ncerning the distance from the trailer 
to the public street.  Never the less, it is obvious from the ph
o-tograph that the banner 
was located as close to the trailer as 

possible, and yet still be on public property.     
 IV.  LEGAL ANALYSIS 
 As I noted earlier, the facts in this matter are, for the most 
part, undisputed.  Ho
wever, the parties disagree strongly as to 
the legal questio
ns presented.  Unfortunately, the law in the 
area of 
ﬁbannering
ﬂ is currently u
nsettled.  There is no Board 
authority directly addressing the issues of whether ba
nnering is 
the equivalent of picketing for 
ﬁsecondary bo
ycott
ﬂ purposes, 
or whether peaceful b
annering in conjunction with handbilling 
can constitute a violation of Section 8(b)(4) of the Act.  There 

are at least three recent decisions by different a
dministrative 
law judges specifically addres
sing these issues, as well as three 
decisions by separat
e 
Federal district court judges addressing 
the General Counsel
™s Motion for Temporary I
njunction in 
bannering cases, and also, several somewhat older memoranda 

from the General Counsel
™s Division of Advice on these i
s-sues.
38  While it is axiomatic that adm
inistrative law judge 
decisions without Board review, decisions by district court 
judges on motions for temporary injunctions, and advice me
m-oranda have no precedential authority, they are still ce
rtainly 
useful, and worthy of consideration, at least as to
 the way other 
37 This testimony f
rom Hale was unrebu
tted, and there is no reason 
to find him anything but credible.
 38 UBC, Carpenters Local 1506 (Best Interiors),
 1997 WL 731444 
(NLRBGC) (1997); 
Rocky Mountain Regional Council of Ca
rpenters 
(Standard Drywall),
 2000 WL 1741630 (NLRBGC) (2
000).  In both 
cases, the Division of Advice co
ncluded that bannering was not the 
equivalent of picketing.  
 autho
rities viewed similar issues.  This is especially true where 
the Board itself has not yet ruled on the bannering que
stion.  
 In particular, I believe it is important to at least co
nsider the 
decision by United States District Court Judg
e Paul G. Cassell, 
issued in the General Counsel
™s ﬁcompanion
ﬂ case to the matter 
at hand, seeking a Petition for Injunctive Relief u
nder Section 
10(l) of the Act.  
Benson v. Carpenters Locals 184 and 1498, 
337 F.Supp. 2d 1275
 (District of Utah, 2004), Mem
ora
ndum 
Opinion and Order Denying Motion for Temporary I
njunction.  
During the course of the trial in this matter before the unde
r-signed, I granted the request of the Respondents that the record 

be left open for the receipt of Judge Cassell
™s dec
ision, as 
long 
as that decision issued prior to October 22.  This ruling was 
made over the objection of counsel for the General Cou
nsel, 
who took the position that any decision by Judge Ca
ssell was 
irrelevant to the disposition of the matters before me, as the 
stand
ards utilized in the two f
orums are different.  I am, of 
course, aware of the different sta
ndards, with the district court 
required to determine only whether the General Counsel has 
ﬁreasonable cause to believe
ﬂ that the Unions have violated the 
Act as all
eged in the complaint.  On the other hand, I must d
e-termine whether a vi
olation of the Act has been established by a 
preponderance of the evidence.  Never the less, the unde
rlying 

facts and legal question are obv
iously the same in both forums, 
and Judge Ca
ssell
™s analysis of these matters cannot help but 
assist me in deciding the same issues.  This is esp
ecially true 
where, as here, there are significant constitutional free speech 

issues, which district court judges would ce
rtainly have more 
familiarity wit
h than would the Board
™s administr
ative law 
judges.  
 By cover document entitled Respondents
™ ﬁSupplemental 
Authority,
ﬂ39 dated Se
ptember
 29, 2004, I received a copy of 
Judge Cassell
™s decision.  I am hereby adding that dec
ision into 
the record.  (R. Exh. 
14.)  I will subsequently have more to say 
about the su
bstance of Judge Cassell
™s decision.   
 In considering whether the Respo
ndents™ bannering activities 
violated the Act, it seems appropriate to start with a discussion of 
the statute itself.  In pertine
nt part, the statute reads as fo
llows:
  Sec. 8(b)(4).  It shall be an unfair labor practice for a labor o
r-
ganization or its agents
Š  (i) to engage in, or to induce or encourage any indivi
d-ual employed by any person engaged in co
mmerce or in an 
industry aff
ecting commerce to engage in, a strike or a r
e-fusal in the course of his e
mployment to use, manufacture, 
process, transport, or otherwise handle or work on any 
39 On October 12, 
counsel for the Charging Parties, New Star and 
Okland, filed with 
me 
a Motion to Strike Unauthorized Brief of R
e-spondents.  Couns
el does not object to the Respondents™ submi
ssion of 
Judge Cassell™s decision, but only to the ﬁSupplemental Autho
rity,ﬂ 
which accompanied it.  Counsel for the Charging Parties contends that 
Respondents™ counsel has taken ﬁthe unwarranted li
berty of filing
 a brief in conjunction with submitting Judge Cassell™s opinion for incl
u-
sion in the record.ﬂ  He asks that counsel for the Respo
ndents™ ﬁbriefﬂ 
be stricken.  I concur.  Therefore, I will strike the document dated Se
p-
tember 29, received from counsel for th
e Respondents and entitled 
ﬁSupplemental Authority,
ﬂ and I will not consider the ma
tters raised in 
that doc
ument.
                                                                                                                        DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 636 goods, articles, materials, or commodities or to perform 
any services; or
 (ii) to threaten, coer
ce, or restrain any person engaged 
in commerce or in an industry affecting co
mmerce, 
where 
in either case an object thereof is
Š [emphasis 
added by 
me.
] [omitted]
 (B) forcing or requiring any person to cease using, 
sel
ling, handling, transporting, or otherw
ise dea
ling in the 
products of any other producer, processor, or manufacture, 
or to cease doing business with any other person, or for
c-ing or requiring any other employer to recognize or ba
r-gain with a labor organization as the representative of his 

employ
ees unless such labor organization has been cert
i-fied as the representative of such employees under the 
provisions of section 9
. . . . 
[First proviso] 
Provided
, That 
nothing contained in this clause (B) shall be construed to 
make unlawful, where not otherw
ise unlawful, any prim
a-ry strike or pr
imary picketing;  
 (C) . . . .
(D) [omitted]  
 [The second proviso is omitted.]
 [Third proviso]  
Provided further
, That for purposes of 
this paragraph (4) only, 
nothing contained in such par
a-graph shall be construed to 
prohibit publicity, other than 

picketing, for the purpose of truthfully a
dvising the public,
 including co
nsumers and members of a labor
 organization, 
that a product or products are produced by an employer 
with whom the labor organization has a primary disp
ute 
and are distributed by another employer, as long as such 
publicity does not have an effect of inducing any individ
u-al employed by any person other than the primary emplo
y-er in the course of his employment to refuse to pick up, d
e-liver, or transport any
 goods, or not to perform any se
r-vices, at the establishment of the employer engaged in 

such distribution; 
. . . .
 [Emphasis a
dded by 
me.
]    In general, Section 8(b)(4) of the Act is intended to prohibit 
labor organizations from enmeshing employers or pe
rsons in 
labor disputes that are not their own.  According to the S
u-preme Court, this section of the Act reflects 
ﬁthe duel congre
s-sional objectives of preserving the right of labor organiz
ations 
to bring pressure to bear upon offending employers in primary
 labor disputes and of shielding uno
ffending employers and 
others from pressure in controversies not their own.
ﬂ  NLRB 
v. Denver Building Trades Council
, 341 U.S. 675, 692 (1951).  
The Act balances protections to uninvolved employers or pe
r-sons with the ri
ght of a labor organization to engage in direct 
action against an employer, with whom it is engaged in a pr
i-mary labor dispute.  See 
Carpenters L
ocal 1976 v. NLRB
, 357 
U.S. 93, 100 (1958).  
 However, history has shown that it is not always a simple 
matter 
to determine whether an entity is a 
ﬁprimary
ﬂ or a 
ﬁsec-ondary
ﬂ (neutral) to a labor dispute.  The courts and the Board 
have over time established rules and presumptions d
esigned to 
aid in determining to what degree entities are i
nvolved in a 
labor dispute.
40  Of course, the Act itself defines 
ﬁlabor di
s-pute
ﬂ in Section 2(9) as follows: 
ﬁThe term 
‚labor dispute
™ includes any controversy concerning terms, tenure, or cond
i-tions of employment, or concerning the association or represe
n-tation of persons in negoti
ating, fixing, maintaining, changing, 
or seeking to arrange terms or conditions of employment, 
re-gardless of whether the disputants stand in the proximate rel
a-tion of employer and employee.ﬂ  
 (Emphasis 
added by 
me.
)  This definition of labor dispute seems
 broad enough to enco
m-pass both primary and secondary (neutral) employers or pe
r-sons.  Although certainly, to be pr
otected by Section 8(b)(4)(B) 
it is not necessary that a neutral entity must be totally uni
n-volved in a labor dispute.  That is plainly not s
o.  
Service E
m-ployees Local 525 (General Maint
enance Co.)
, 329 NLRB 638, 
640 (1999).  
 In the matter before me, there are 19 separate locations 
where it is alleged the R
espondents violated the Act.  However, 
in only two of those locations, involving common
 situs co
n-struction projects, is the General Counsel alleging  8(b)(4)(i)(B) 
conduct aimed at inducing or encouraging e
mployees to cease 
work.  The complaint alleges the majority of the locations (17), 
to constitute violations of Se
ction 8(b)(4)(ii)(B) of 
the Act.  
These allegations focus on conduct by the Respondents, which 
is designed to 
ﬁthreaten, coerce, or restrain
ﬂ any person e
n-gaged in commerce.  However, in either case, the conduct co
m-plained of must have as one of its 
ﬁobjects,
ﬂ forcing a neutral 
entity to cease doing business with a primary.
       According to the Act, even where such an object e
xists, the 
conduct may not be unlawful.  The third proviso to Section 
8(b)(4) is typically referred to as the 
ﬁpublicity pr
oviso.
ﬂ  As 
set forth above, it 
states that publicity, other than picketing, 
which truthfully advises the public, including co
nsumers and 
members of a labor organization, that there is a primary di
s-pute, is lawful conduct, as long as it does not have an effect of 
inducing individuals emp
loyed by neutral entities to not pe
r-form work at their places of employment.  
 Initially, this analysis will focus on the alleged viol
ation of 
Section 8(b)(4)(ii)(B) of the Act.  The alleged violation of Se
c-tion 8(b)(4)(i)(B) occurring at the two common si
tus constru
c-tion sites will follow later in this dec
ision.
41   It is the General Counsel
™s contention that the Unions
™ con-duct was coercive, as it constituted 
ﬁpicketing
ﬂ directed at ne
u-tral entities.  Further, the General Counsel contends the me
s-
sage on t
he banner was unprotected speech, as it was made with 
ﬁreckless disregard for the truth,
ﬂ and const
ituted 
ﬁdefamation 
by implication.
ﬂ  The bannering is alleged to be nothing more 
than either traditional, or 
ﬁsignal
ﬂ picketing. 
 40 See 
Sailors Union of the Pacific (Moore Dry Dock)
, 92 NLRB 547 
(1950), where the Board established certain presumptions for a co
m-mon situs 
when picketing is occurring.
 41 It should be noted that the Board has long held that (i) induc
ement 
of neutral employees also constitutes (ii) restraint and coe
rcion of a 
neutral employer.  
Food 
& Commercial Workers (Carpe
nters Health & 
Welfare Fund),
 334 
NLRB 507 fn. 8 (2001); 
Tea
msters Local 315 
(Santa Fe),
 306 NLRB 616, 631 (1992); 
Plumbers Local 398 (Robbins 
Plumbing),
 261 NLRB 482, 487 (1982); 
Tea
msters Local 126 (Ready 
Mixed Concrete),
 200 NLRB 253, 254 fn. 6 (1972).
                                                             CARPENTERS SOUTHWEST
 REGIONAL COUNCIL L
OCALS 
184
 & 1498
 (NEW STAR
) 637 I do not believe that banne
ring as occurred in this case co
n-stituted picketing.  To begin with, the banners did not look like 
picket signs.  They are 
20 feet long and 
4 feet high, and r
equire 
at least two or three people to handle them.  Once pos
itioned 
for the day, the banners are 
stationary.  There was no patrolling.  
They were placed on public property, fa
cing the public street, 
with their message directed to the public.  There was no vi
o-lence, no shouting, no blocking of ingress and egress, and no 
attempt to engage employees in c
onversation.  Further, it is 
clear to me that the message on the banners was aimed at the 
general public.  As such, the banners seem similar to billboards, 
rather than picket signs.  
 What particularly distinguishes picke
ting from other types of 
expression
 is the co
nduct of the pickets.  Typically, pickets 
patrol a facility or location in an effort to induce those who 

approach the location of the picketing to take some symp
athetic 
action such as to d
ecide not to enter the facility involved.  It is 
this patr
olling/picketing that provokes people to respond wit
h-out inquiring into the ideas being disseminated, and which di
s-tinguishes picketing from other forms of expression.  It is co
n-frontational.  Simply put, many people feel uncomfortable 
crossing a picket li
ne, so they may decide not to, regardless of 
the message on the sign.  The picket line is therefore a mixture 
of speech and conduct.  With the banners, as with billboards, 
people are less likely to be i
ntimidated by the mere presence of 
the banners, and mo
re likely to read and consider the me
ssage 
on the banners. 
 As I have noted, there is no Board case on point.  A
lthough I 
am not bound by admini
strative law judge, or 
Federal district 
court judge decisions, they are at least instructive in seeing how 

other
 authorities ruled in similar cases.  To date, three admini
s-trative law judges have d
ecided the issue of whether bannering 
constitutes picketing.  Two of those judges co
ncluded in cases 
with facts similar to the matter at hand that the bannering co
n-stitute
d de facto
 picketing.  
Carpenters Local 1827 (
Parcel 
Service
), Cases 28
ŒCCŒ933 et al., JD(SF)
Œ30Œ03, 2003 WL 
21206515, dated May 9,
 2003; and 
Southwest R
egional Council 
of Carpenters (Held
 Proper
ties
), Case 31
ŒCCŒ2115, JD(SF)
Œ24Œ04, 2004 WL 762435, dated A
pril 2, 2004.  Ho
wever, a 
third judge concluded in a similar case that bannering was not 
picketing as it applied to the secondary boycott prov
isions of 
the Act.  
Southwest Regional Council of Carpenters, et
 al. 
(Carignan Construction Co.),
 Case 31
ŒCCŒ2113,
 JD(SF)
Œ1404, 2004 WL 359075, dated February 18, 2004 
(ﬁCari
gnan 
Construction ALJD
ﬂ).42   Obviously, for the matter in dispute, with no controlling 
precedent, judges may re
asonably disagree over the issue of 
whether bannering constitutes picketing.  For my
self, I am in 
agreement with the judge in the 
Cari
gnan
 case.  
 In my view, not only is the bannering not the equiv
alent of 
traditional picketing, but I see no evidence that it const
itutes 
ﬁsignal
ﬂ picketing.  As the name implies, the idea b
ehind signal 
pic
keting is for the picketer or protester to engage in some pr
e-arranged activity or take some action that will alert the intended 
audience, such as the employees of neutral employers, to stop 
42 All three administrative law ju
dge decisions are currently on a
p-
peal to the Board.
 their work and 
ﬁhonor the picket line.
ﬂ  Unlike traditional pic
k-eting, signal picketing does not necessarily involve patro
lling 
with picket signs.
43  Where is the signal in the matter before 
me?  I do not see one.  Surely the holding of a 
20-foot long 
banner facing the public street, with no shouting or disruption 
of any
 kind, and no attempt to contact neutral e
mployees, can 
no more be considered a 
ﬁsignal
ﬂ than can be a billboard.  
There is, of course, nothing subtle about either a 
20-foot ba
nner 
or a billboard.  However, in my opinion, a banner, like a bil
l-board, consti
tutes pure speech, and not a mixture of speech and 
conduct, as in the case of picketing, and is, therefore, disti
n-guishable.  
 Further distinguishing the banners at issue from picketing 
was the message being disseminated.  The banners were placed 
facing th
e public street or walkway where members of the pu
b-lic could easily see them, rather than where workers could eas
i-ly see them.  The banners did not contain the traditional me
s-sage directed to employees to join the protest, but instead 

sought to embarrass t
he entity b
eing bannered by using the 
expression 
ﬁShame On,
ﬂ with the neutral entity being named.  
Also, picketing by its very nature is confrontational, with the 

picket line serving as a warning not to cross.  There was no 

confrontation created by the ban
ners under the facts of this 
case.  Any impact by the banners was caused by their me
ssage, 
not by the presence of the banner handlers.
 In determining exactly what kind of action bannering const
i-tutes, speech, conduct, or a combination, and what the 
ﬁobject
ﬂ of the bannering was, it is useful to examine the 
ﬁNotice of 
Labor Dispute
ﬂ letters, which preceded the bannering activity.  
These letters were addressed or directed to managers or princ
i-pals associated with the entities subsequently ba
nnered.  These 
let
ters explained the nature of the Respondents
™ labor dispute 
with either New Star or Okland, that the Unions intended to 
ﬁprotest and publicize
ﬂ the dispute, and that entities, which 
benefited from their dealings with New Star or Okland, had an 

ﬁobligation 
to monitor
ﬂ those dealings.  The Respondents 
warned these entities that the Unions intended to extend their 

protest activities to them, and specifically mentioned as one of 

a number of protest activities, 
ﬁhighly visible banner di
splays, 
and handbill distr
ibution.
ﬂ  Further, the Respondents asked the 
addresses to use their 
ﬁmanagerial discretion
ﬂ to 
ﬁexclude
ﬂ New Star or Okland from their projects until such time as the 

labor dispute was settled.  (GC Exh. 2.)  
 It seems to me that the banners and the 
ﬁNoti
ce of Labor 
Dispute
ﬂ letters that preceded the bannering were not so much 
an appeal for the public to act on the message, as they were a 

demand that management of the neutral ent
ities exercise its 
managerial authority to stop conducting business in any way
 that benefited either New Star or Okland.  In truth, both the 
43 See 
Laborers Local 389 (Calcon Co
nstruction),
 287 NLRB 570, 
574 (1987), where the Board found that picket signs, which had been 
stuck in or lying on the ground near a neutrals™ gate, were ﬁ
. . . de-sign
ed . . . to induce employees of subcontractors and other seco
ndary 
employers who were unionized to wit
hhold their labor from the site.ﬂ  
See also 
Laborers Local
 304 (Athejen Corp.),
 260 NLRB 1311, 1319 
(1982) (stationary signs placed on safety cones, barri
cades, and jobsite 
fence); 
Teamsters Local 182 (Woodward Motors),
 135 NLRB 851 fn. 
1, 857 (1962) (st
ationary picket signs stuck in snow bank).
                                                                                                                        DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 638 banners and the letters were an attempt by the Unions to 
ﬁshame
ﬂ the neutral entities into d
oing what the Respondents 
considered the 
ﬁright thing,
ﬂ namely to stop doing business 
with the primar
y employers.  In such circumstances, the S
u-preme Court has ruled that a union may appeal to manag
e-ment
™s business discretion to cease doing business with anot
h-er, since the 
ﬁpublicity proviso
ﬂ protected such activity, even if 
such activity might otherwise 
ﬁthreaten, coerce or r
estrain
ﬂ management in order to accomplish the intended pu
rpose.  See 

NLRB v.
 Servette, Inc.,
 377 U.S. 46 (1964).  
 Of course, the message on the banners might also be inten
d-ed to convince members of the public not to patronize those 

entities named on the banner.  Still, if I am correct and the ba
n-nering does not constitute picketing, there could well be not
h-ing illegal about this activity, even if it had 
ﬁa cease doing 
business object.
ﬂ   In 
DeBartolo Corp. v. Florida Building Trades 
Council 
(DeBartolo II),
 485 U.S. 568 (1988), the S
upreme Court held 
that the 
Court of Appeals for the Eleventh Ci
rcuit did not err in 
construing Section 8(b)(4)(ii)(B) of the Act as not prohibiting 
peaceful handbilling, urging a consumer boycott of a neutr
al 
employer, where such handbilling was unaccompanied by pic
k-eting.  The Court stated that mere persuasion of custo
mers not 
to patronize neutral establishments does not thereby coerce the 
establishments within the meaning of Section 8(b)(4)(ii)(B).  
The Co
urt based this conclusion on the legisl
ative history of the 
1959 amendments to the Act.  Again as with the 
circuit 
court, 
the Supreme Court made it clear that the Act does not pr
oscribe 
peaceful handbilling and other non
-picketing even though such 
activity
 has a cease doing business object.  I am convinced that 
the bannering in question constituted nonpicketing activity 
analogous to a billboard or to handbilling.
 The Board has applied the Supreme Court
™s rational in 
De-Bartolo II
 in a number of decisions con
cerning speech una
c-companied by nonspeech conduct.  In 
Steelworkers
 (Pet, Inc.),
 288 NLRB 1190 (1988), the Board found a union
™s co
nsumer 
boycott of Pet and its divisions and subsidiaries in fu
rtherance 
of its primary dispute with a wholly owned subsid
iary
 of Pet, 
using newspaper advertisements, lea
fleting and other media 
was lawful even if Pet and its divisions and subsidiaries were 
neutrals.  
 Another case with certain similarities to the matter at hand is 
Service Employees Local 399 (Delta Air Lines)
, 29
3 NLRB 602 
(1989), where the Board found that a union
™s newspaper adve
r-
tisements and handbilling of a neutral employers
™ potential 
customers to encourage a consumer boycott in fu
rtherance of its 
primary dispute did not violate the Act because there was no 

violence, picketing, patrolling, or work stoppage.  In that case, 
the union
™s primary dispute was with a nonunion janitorial 
service hired by Delta Airlines.  The union distributed handbills 
on which: (1) Delta
™s name was prominently di
splayed; (2) 
Delta
™s accident and consumer complaint record was set forth; 
(3) the slogan appeared 
ﬁIt takes more than money to fly Delta.  
It takes nerve
ﬂ; and (4) the public was urged not to fly Delta.  
In its initial decision,
44 the Board held that the handbill violated 
the Act because under the publicity proviso the Union did not 
44 263 NLRB 996 (1982).  
 truthfully advise the pu
blic, because it did not tell the public 
who the primary employer was.  In addition, telling the public 

of Delta
™s accident and consumer co
mplaint record did not 
truthfully
 advise the public of the nature of the primary dispute.  
The Board held that information that attacks a secondary e
m-ployer for reasons unrelated to its role in the primary labor 

dispute is not the type of information the proviso was addres
s-ing.  However, 
on remand the Board, citing the Supreme 

Court
™s decision in 
DeBartolo II
, held that the union did not 
engage in conduct pr
oscribed by Section 8(b)(4) of the Act.  In 
reaching its decision, the Board noted that there was no vi
o-lence, picketing, patrolling o
r work stoppage, and that the 
handbilling was peaceful and did not cause interruptions in 
deliveries to Delta or refusals to work by e
mployees of Delta or 
any other person, and that the union was attempting to persuade 
consumers not to p
atronize Delta.  Th
us, the Board concluded 
peaceful handbilling and other non picke
ting publicity, even 
though it did not truthfully advise the public of the nature of the 
primary dispute, was not proscribed by the Act. 
 Assuming bannering does not constitute the equivalent 
of 
picketing and is, ther
efore, protected speech under the rational 
in 
DeBartolo II
, counsel for the General Counsel offers the 
alternative theory that the publicity proviso would still not pr
o-tect the specific ba
nnering in question, because the language o
n the banners was allegedly misleading, untruthful, and constitu
t-ed 
ﬁdefamation by implication.
ﬂ  To begin with, a case could 
certainly be made that even without the publicity proviso the 
Respondents
™ bannering activity, as speech only, did not const
i-tute 
coercion within the meaning of Section 8(b)(4)(ii)(B) of 
the Act.  Under such a scenario, the Unions
™ bannering activity 
was lawful, without resort to the publicity proviso to 
ﬁsave
ﬂ it.  
Never the less, for purposes of this discussion, I will assume the 
necessity for the bannering to fall within the proviso.  
 As I indicated earlier, the definition of 
ﬁlabor di
spute
ﬂ found 
in Section 2(9) of the Act is broad enough to e
ncompass both 
primary and secondary employers.  The language makes it clear 
that a contr
oversy concerning terms and conditions of emplo
y-ment does not depend on 
ﬁwhether the disp
utants stand in the 
proximate relation of employer and e
mployee.
ﬂ  Of course, in a 
labor dispute, such as the one at hand, the primary employer, 

namely New Star or Okl
and, is the main target.  Never the less, 
neutrals or secondaries are still involved.  While the seconda
r-ies being bannered may only be indirectly or incidentally i
n-volved in the Unions
™ dispute with the primary, they are affec
t-ed to some degree.  Therefor
e, there is nothing untruthful about 
the Unions naming these entities on the banners and ind
icating 
the existence of a 
ﬁlabor dispute.
ﬂ   Beyond the actual words on the banner, the General Counsel 
argues that the message is fraudulent and designed to decei
ve 
the ge
neral public.  It is the position of the General Counsel that 
since the primary employer is not named on the banner and the 

word 
ﬁshame
ﬂ is directed to the only entity named, that being 
the secondary, that the public is being d
eceived into believi
ng 
that the central dispute is really with the secondary.  I disagree.
 To begin with, the entities named on the banner are in every 
instance involved with the primary, either New Star or Okland, 
to some degree.  Granted, the involvement in some of the case
s is indirect, and perhaps in a few of the cases even remote.  
                                                            CARPENTERS SOUTHWEST
 REGIONAL COUNCIL L
OCALS 
184
 & 1498
 (NEW STAR
) 639 However, there is some involvement in every instance such that 
in none of the cases has the involvement been fabricated or 

ﬁmade up.
ﬂ  It can be legitimately claimed that in every i
n-stance the 
secondary has profited or may profit, directly or 
indirectly, from work pe
rformed or to be performed by New 
Star or Okland.  
 This is precisely the message that the Unions set forth in the 
handbills, which accompanied the bannering.  From the cred
i-ble evid
ence presented, it appears that at each loc
ation where 
bannered occurred there were handbills available that further 
explained the nature of the dispute.
45  (GC Exh. 3.)  As with the 
prebannering 
ﬁNotice of Labor Dispute
ﬂ letters (GC Exh. 2
), 
the General C
ounsel does not allege that there was anything 
improper about the handbills themselves.  The handbills d
i-rected 
ﬁshame
ﬂ upon either New Star or Okland and explained 
the Unions
™ dispute with the named primary.  
ﬁShame
ﬂ was 
also directed to the named seconda
ry, the e
ntity that was being 
bannered, and the Unions explained the relatio
nship between 
the primary and the secondary.  The Unions then pr
oceeded to 
explain their position that entities 
ﬁeither directly or indirectly
ﬂ involved in the dispute with the pri
mary should use their 
ﬁman-agerial discretion
ﬂ to influence the dispute. 
 The publicity proviso specifically states that a union engaged 
in a secondary publicity campaign may publicize it not only to 

the general public, but also to 
ﬁconsumers and me
mbers of
 a 
labor organization.
ﬂ  The Unions took care to place their ba
n-ners on public property with the message on the banners facing 
outward toward the public walkway or streets.
46  In some i
n-stances these were heavily trafficked, busy streets.  In so doing, 
the
 Unions were legitimately attempting to reach the widest 
audience possible.  Obviously, some pedestrians and most dri
v-ers of vehicles would have had only a fleeting oppo
rtunity to 
view the language on the banner.  They would see the name of 

the entity bein
g bannered with the words 
ﬁlabor di
spute
ﬂ and 
ﬁshame
ﬂ and probably assume the secondary had some kind of 
a labor dispute.  In fact, that was accurate.  The secondary was 
involved, at least indirectly, in a labor dispute.  The absence of 
more information on
 the ba
nner did not make the language 
false.  In any event, most viewers of the banner would not u
n-
derstand the difference between a primary and secondary e
m-
ployer, even if the banner had contained such additional info
r-
mation.
47  For those members of the p
ublic, consumers, or ot
hers who 
desired additional information, they could ask the banner ha
n-dlers.  In that case, the banner handlers were i
nstructed to give 
the inquiring individual a han
dbill.  The practice was somewhat 
45 While the testimonial record does not directly establish the pre
s-ence of handbills a
t several of the bannering sites, there is no concl
u-
sive evidence to establish their absence.  In view of the totality of the 
evidence of the existence of hanbills at all the other sites, it is ce
rtainly 
reasonable to assume and conclude that they were pre
sent at every 
bannering site.  
 46 Concomitantly, this had the effect of d
irecting the message away 
from the employees of the secondary employer.
 47 A message on a banner, by its very nature, must be short and 
pithy.  It would simply not be practical to fi
ll a banner with too much 
inform
ation and expect a passing pedestrian or motorist to quickly 
process that information.
 subjective and varied from locati
on to location.  From the u
n-disputed evidence, it is fairly clear that the banner handlers 
were instructed not to orally give out any information, but i
n-stead to provide a copy of the handbill.  Some banner handlers 
were more aggressive than others and wou
ld affirm
ative offer a 
handbill to passing pedestrians and motorists.  Ot
hers would 
simply wait until a passing individual inquired about what was 
happening.
 In any event, the handbills further explained the n
ature of the 
dispute, and there is no claim by 
the General Counsel that an
y-thing in the handbills was fraudulent.  There can be no dispute 

that under 
DeBartolo II
 the distribution of the han
dbills was 
protected as free speech.  It seems to me that the availability of 
the handbills to augment and explai
n the message on the ba
n-ners further supports the argument that the ba
nners are also 
protected as speech. 
 Regarding counsel for the General Counsel
™s arg
ument that 
the Respondents
™ activities constituted 
ﬁdefamation by implic
a-tion,
ﬂ I am frankly confused 
by it.  Counsel is apparently co
n-tending that the failure to more full explain the nature of the 

dispute with the primary, naming of the secondary on the ba
n-ner, and the use of the terms 
ﬁlabor dispute
ﬂ and 
ﬁshame
ﬂ caused the secondaries to be viewed in a 
defamatory and false 
light.  This allegedly coerced the neutrals within the meaning of 
Section 8(b)(4)(ii)(B).  As noted above, I have concluded there 
was nothing false or mislea
ding about the banners.  Further, 
regarding the use of the word 
ﬁshame,
ﬂ to th
e extent that it 
would 
ﬁembarrass
ﬂ the secondary employers, such appeals 
leading to the embarrassment of neutrals are permissible.  
NLRB v. Business Machine & Office Appliance Mechanics 
Conference Board (Royal Typewriter Co.)
, 228 F.2d 553, 560 
(2d Cir. 19
55), cert
. denied 351 U.S. 962 (1956).
48 Therefore, I 
find nothing written on the banner or in the accompanying 
handbill that could be considered fraud or defamation as would 
constitute coercion within the mea
ning of the Act.
49   In my opinion, the General
 Counsel
™s view of Section 
8(b)(4)(ii)(B), under the circu
mstances of this case, constitutes 
an overly broad interpretation, which would tend to abridge the 
First Amendment.  In fact, three United States district court 
judges have so found in similar cases
 by denying the General 
Counsel
™s request for a temporary injunction under Section 
10(l) of the Act.  
Overstreet v. Carpenters No. 1506
, Civil No. 
03-0773 (JFS), (S.D.
Ca. May 7, 2003) (unpu
blished), appeal 
pending, Docket No. 03
-56135 (9
th Cir.); 
Kohn v. S
outhwest 
Regional Council of Ca
rpenters, 
289 F.
Supp. 2d 1155 (C.D. 
Ca. 2003), a
ppeal pending Docket No. 03
-57228 (9
th Cir.); 
Benson v. Carpe
nters Locals 184 and 1498
, Civil No. 2:04
-CV-00782 (PGC) (D. UT, Se
pt. 27, 2004), 2004 WL 2181762.  As I 
noted earli
er, in the 
Benson
 case, Judge Cassell denied the i
n-48 While this is an old case, which predates the 1959 amen
dments to 
the Act, it has not been overruled.
 49 Certainly there is nothing tha
t precludes an aggrieved secondary 
entity from instituting a suit for damages in 
State court, assuming there 
exists an objective basis for believing that def
amation has occurred.  
See 
B E & K Co
nstruction Co. v. NLRB
, 536 NLRB 516 (2002). 
                                                                                                                        DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 640 junction on the very same facts as are pr
esent in the matter 
before 
me.50   I am, of course, aware of the different standards for the 
granting of an injunction as opposed to the finding of an unfair 
labor 
pra
ctice.  Never the less, when it comes to free speech 
issues and the First Amendment, much can be gained from 

reviewing the decisions of district court judges who deal with 
these issues much more frequently than do the Board
™s admi
n-istrative law judges. 
  Judge Cassell relies heavily on the S
upreme Court
™s decision 
in 
DeBartolo II, 
supra
, and the Court
™s finding that mere han
d-billing, without picketing, does not coerce secondary e
mplo
y-ers.  Judge Cassell noted the Supreme Court
™s warning that any 
broader 
reading of the statute would effectively prohibit new
s-paper, radio, and television appeals not to patronize the seco
nd-ary business, a prohibition that would raise serious First 
Amendment co
ncerns.
 In the case before him, Judge Cassell found handbilling a
c-companied by a banner to be 
ﬁthe functional equivalent
ﬂ of the 
handbilling alone that the Supreme Court approved in 
DeBart
o-lo II
.  He concluded that the General Counsel was seeking to 
find the Unions
™ message coercive, not its actions,
51 and that 
was precis
ely the argument that the Supreme Court had rejec
t-ed.  Judge Cassell concluded that the activities co
mplained of 
were 
ﬁnothing more than publicity (to wit, large banners) short 
of ambulatory picketing.
 . . .ﬂ  He found that the banne
ring, in 
conjunction wi
th the distribution of handbills, on public prope
r-ty adjacent to secondary entities was 
ﬁnot activity pr
oscribed by 
the NLRA.
ﬂ   Citing the district court decision in 
Kohn, 
supra,
 Judge Ca
s-sell emphasized that under 
DeBartolo II
 the General Cou
nsel
™s proposed construction of the statute, which would outlaw the 
Unions
™ display of the banner at the sites of secondary e
mplo
y-ers, would raise serious First Amendment issues.  Howe
ver, 
Judge Cassell was of the view that these i
ssues need not be 
confronted because 
of the availability of a reasonable, altern
a-tive co
nstruction that conforms to congressional intent and the 
legislation
™s purposes. 
 I share Judge Cassell
™s concerns about the General Counsel
™s overly broad interpret
ation of Section 8(b)(4)(ii)(B) of the A
ct.  
The General Counsel
™s contention that peaceful bannering co
n-stitutes coercion under the statute creates serious First Amen
d-ment que
stions.  As the Supreme Court stated in 
DeBartolo II
, ﬁwhere an otherwise acceptable co
nstruction of a statute would 
rai
se serious co
nstitutional problems, the Court will construe 
the statute to avoid such problems unless such construction is 

plainly contrary to the intent of Congress.
ﬂ   In my opinion, there is certainly an acceptable inte
rpretation 
of the statute that avo
ids the constitutional questions and that is 
not plainly contrary to the intent of Congress.  That would be to 

conclude that the Unions
™ bannering activity does not fall wit
h-50 The unfair la
bor practice case before me and the case b
efore Judge 
Cassell where an injunction is being sought are pre
mised on the same 
set of facts, and can certainly be consi
dered ﬁcompanionﬂ cases.
 51 The 
judge noted that there was no allegation that the union repr
e-sentatives shouted, patrolled, blocked entrances, acted aggre
ssively, or 
even initiated verbal conversations with the public.
 in the sphere of activity prohibited by Section 8(b)(4)(ii)(B) of 
the Act.  Certai
nly, the dec
isions by the three United States 
district court judges referenced above and by the admini
strative 
law judge in the 
Carignan, 
supra
, case support the argument 
that the Unions
™ banne
ring activity is not violative of the Act.
52  I have reached th
e same conclusion.   
 After 
DeBartolo II
, it is clear that a union may affect the 
business operations of neutral employers as long as it does so 

only with words, without picketing or violence.  In the i
nstant 
case, I am of the opinion that the Respondents
™ handbil
ling and 
display of its banners was pure speech unaccompanied by no
n-speech conduct.  As I previously found, the Unions did not 
engage in any conduct that would cause the bannering to be 
considered tantamount to picketing.  There was nothing co
n-fron
tational about the bannering.  Further, I have rejected the 
General Counsel
™s argument that the wording on the banners 
was false or defamatory.
 As pure speech, the banners did not constitute coercion of 
the secondary entities.  The banners constituted an a
ppeal to 
consu
mers and to the managers and principals of the secondary 
entities to do what they could to i
nfluence the course of the 
dispute between the Unions and New Star or Okland.  As long 

as this appeal was through the message displayed on the ba
n-ners
 and handbills, and not through picketing, patrolling, or 
violence, there was nothing unlawful about the Respondents
™ activities.
 The publicity proviso did not 
ﬁsave
ﬂ the Respondents
™ ban-nering activities, since by its very nature, pure speech, it did not 
constitute coercion.  However, the proviso serves as a further 
reminder that publicity, other than pic
keting, directed toward 
the public and explaining a labor dispute, is not unlawful, r
e-gardless of whether one of its objects may be for seco
ndary 
purposes
.53   Accordingly, I conclude that the Respondents
™ bannering a
c-tivities did not const
itute a violation of Section 8(b)(4)(ii)(B) of 
the Act at any of the locations where the co
mplaint alleges that 
such bannering occurred.  
 The complaint also alleges a vi
olation of Section 
8(b)(4)(i)(B) of the Act at two loc
ations, Stampin
™ Up and West 
Jordan Courts.
54  These locations are referred to as common 
situs projects because the primary employer, either New Star or 
Okland, and various seco
ndary employers were work
ing at 
these locations.  The General Counsel
™s contentions are pre
m-ised on its position that the Unions
™ bannering activities const
i-52 As was previously noted, I am aware that the decisions of district 
court judges and a
dministrative law judges do not have prece
dential 
authority.  Never the less, such decisions are certainly worthy of co
n-
sideration, and serve the useful purpose of demonstrating how other 
authorities dealt with similar issues. 
 53 There was no evidence that the Unions™ bannering activities 
caused 
any employee of any secondary to refuse to perform his job or 
to strike.  Therefore, the ﬁeffectsﬂ exception to the publicity proviso 
does not apply.
 54 I noted earlier that (i) inducement of ne
utral employees qualifies 
as (ii) restraint and coercion of a 
neutral employer, and the General 

Counsel has also alleged the bannering at the two common situs pr
o-
jects as violative of Sec
. 8(b)(4)(ii)(B).  My discussion and concl
usions 
regarding Sec
. 8(b)(4)(ii)(B) a
pplies to these two locations as well.
                                                                                                                        CARPENTERS SOUTHWEST
 REGIONAL COUNCIL L
OCALS 
184
 & 1498
 (NEW STAR
) 641 tuted picketing.  The Board has long held that picketing must 
be conducted so as to minimize its impact on ne
utral employers
 insofar as this can be done without substantial impairment of 
the effectiveness of the picketing in reaching the emplo
yees of 
the primary employer.  
Nashville Trades Cou
ncil (H. E. Collins 
Contrac
ting Co.)
, 172 NLRB 1138, 1140 (1968).  In 
Sailors 
Union 
of the Pacific 
(Moore Dry Dock), 
92 NLRB
 547 (1950), 
the Board established standards for evaluating the legality of 
common situs picke
ting.  Failure to comply with any one of the 
Moore Dry Dock 
criteria creates a presumption that the picke
t-ing is for an unla
wful secondary purpose and ther
efore violates 
the Act.  
Electrical Workers Local 332 (W.S.B Electric),
 269 
NLRB 417 (1984); 
Operating Engineers Local 150 (Ha
rsco 
Corp.),
 313 NLRB 659, 668 (1994).  The General Counsel 
argues that the Respondents have failed
 to comply with the 
standards as set forth in 
Moore Dry Dock
.  Allegedly, the U
n-ions violated the Act through their bannering by inducing ind
i-viduals employed by neutral employers to e
ngage in a strike.    
 As I said, the General Counsel
™s co
ntentions are 
based on his 
theory that bannering constitutes picketing.  Ha
ving already 
decided that bannering, under the circumstances of this case, 

did not constitute picketing, there was no picketing at the two 

common situs locations.  With no conduct that could be c
on-strued as picketing, there is no requirement that the U
nions 
adhere to a reserved gate system.  Ther
efore, the Unions did not 
violate the Act, even assuming, for the sake of this discussion, 

that they did not display their banners by the rules applicable
 only to common situs picketing.
55  Accordingly, I conclude that 
the Respondents did not violate Section 8(b)(4)(i)(B) of the Act 

as alleged in the complaint. 
 55 In light 
of my finding that handbilling did not constitute picke
ting, 
I feel it unnecessary to discuss in detail whether the Unions™ activ
ities 
complied with the presumptions of 
Moore Dry Dock
.  However, I 
would simply note that the integrity of the r
eserve gate sy
stem at both 
the Stampin™ Up and West Jordan Courts projects was suspect in view 
of the fact that trailers with the name of the primary employer, Okland, 
prominently di
splayed were located in close proximity to the public 
street.  Du
ring part of the time i
n question, the Unions displayed their 
Therefore, in conclusion, I shall recommend that the co
m-plaint be dismissed in so far as it alle
ges any violation of Se
c-tion 8(b)(4)(i)
 and 
(ii)(B) of the Act. 
 Based on the foregoing findings of fact and analysis, I make 
the following 
 CONCLUSIONS OF 
LAW 1.  New Star General Contractors, Inc. is an employer e
n-gaged in commerce within the meaning of 
Section 2(2), (6), 
and (7) of the Act.
 2.  Okland Construction Co., Inc. is an employer e
ngaged in 
commerce within the meaning of Section 2(2), (6), and (7) of 
the Act.
 3.  All of the above
-named employers and/or persons are 
persons engaged in commerce wit
hin the meaning of Se
ction 
2(1), (6), (7), and 
Section 
8(b)(4)(B) of the Act. 
 4.  Local 184, Local 1498, and the Regional Council (colle
c-tively the Respondents) are all separate labor organiz
ations 
within the meaning of Section 2(5) of the Act.
 5.  The Re
spondents have not engaged in unfair labor pra
c-tices within the meaning of Section 8(b)(4)(i)
 and 
(ii)(B) of the 
Act as alleged in the complaint.
 On these findings of fact and concl
usions of law and on the 
entire record, I issue the following recommended
56   ORDER
 The complaint is dismissed in its e
ntirety.  
 banners on the public street as near to these trailers as possible.  Ce
r-tainly, an argument could be made that the Respondents chose these 
particular locations to banner because they a
ssumed the employees of 
the prima
ry had access to these trai
lers, and they wished to make their 
appeal to the primaries e
mployees. 
 56 If no exceptions are filed as provided by Sec
. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and reco
m-mended Order shall, as pro
vided in Sec
. 102.48 of the Rules, be adop
t-ed by the Board and all objections to them shall be deemed waived for 
all purposes.  
                                                                                                                                                          